 

[pg1.jpg]

 

Property Management

Beal and Company, Inc., 177 Milk Street, Boston, Massachusetts 02109-3410

617 451-2100 Fax 617 451-1801

 

July 17, 2012

 

Arthur H. Tinkelenberg, PhD

President and CEO

Enumeral Biomedical Corp.

1450 Broadway, 245h Floor

New York, New York 10018

 

Re:Enumeral Biomedical Corp. – One Kendall Square

 

Dear Arthur:

 

Enclosed for your files please find one (1) fully-executed counterpart of the
Lease by and between Enumeral Biomedical Corp., as Tenant, and RB Kendall Fee,
LLC, as Landlord, dated July 16, 2012, with respect to Enumeral’s space at One
Kendall Square, Cambridge, Massachusetts.

 

As you know, the Lease required delivery of the Letter of Credit with execution.
Debbie Howitt Easton provided you with a form of the LC that is satisfactory to
Landlord. Therefore, I am sending the enclosed Lease to you on the condition
that by Wednesday, July 25th we will receive the original Letter of Credit in a
form that has been approved by Landlord.

 

Also before Tenant occupies the premises, please provide the certificate of
insurance to Erin Orpik, the Senior Property Manager at the Property.

 

Please contact me with any questions or comments.

 

  Sincerely,       /s/ Deliris Colon   Deliris Colon   Lease Administrator

 

:dc

Enclosure

cc:Jonathan M. Lourie, Esquire (w/enc.)

Erin S. Orpik, Senior Property Manager (w/o enc.)

Deborah Howitt Easton, Esquire (w/o enc.)

 

 

 

 

EXHIBIT 1, SHEET 1

Building No. 400, One Kendall Square

Cambridge, Massachusetts

(the “Building”)

 



Execution Date: July 16, 2012     Tenant: Enumeral Biomedical Corp.   A Delaware
corporation     Mailing Address: One Kendall Square, Cambridge, Massachusetts
02139     Landlord: RB Kendall Fee, LLC     Mailing address: c/o The Beal
Companies LLP, 177 Milk Street, Boston, Massachusetts 02109   Attn: Senior Vice
President – Asset Management     Building: Building No.400 in One Kendall Square
in the City of Cambridge, Middlesex   County, Commonwealth of Massachusetts



  

Art. 2Premises: An area on the fourth (4th) floor of the Building, substantially
as shown on Lease Plan, Exhibit 2.

 

Art. 3.1Term Commencement Date: October 1, 2012

 

Art. 3.2Termination Date: November 30, 2015

 

Art. 5Use of Premises: Laboratory, research and development and general office
use and for no other purposes except in accordance with the terms of the Lease.

 

Yearly Rent/Monthly Rent:

 

Time Period  Yearly Rent   Monthly Rent   P.S.F.  October 1, 2012 - September
30, 2013  $224,754.00*  $18,729,50*  $47.00  October 1, 2013 – September 30,
2014  $229,536.00   $19,128.00   $48.00  October 1, 2014 – September 30, 2015 
$248,664.00   $20,722.00   $52.00  October 1, 2015 – November 30, 2015 
$253,446.00   $21,120.50   $53.00 

 

* Notwithstanding the foregoing, so long as Tenant is not in default of this
Lease beyond any applicable notice and cure period(s), Tenant shall be entitled
to an abatement of the Monthly Installments of the Yearly Rent (but not Tenant’s
Operating Expense Excess or Tax Excess or other amounts due hereunder, to the
extent same are payable pursuant hereto), or so-called “free rent” period, for
the month of October, 2012

 

Art. 7Total Rentable Area: 4,782 square feet

Total Rentable Area of Building No.400: 20,319 square feet

Total Rentable Area of Complex: 639,586 square feet

 

Art. 8Electric current will be furnished by Landlord to Tenant

 

 

 

 

Art. 9Operating and Taxes:

 

Tenant’s Proportionate Common Share: 0.75%

Tenant’s Proportionate Building Share: 23.53%

 

Art. 29.3 Broker: NAI Hunneman, for Tenant, and Cassidy Turley FHO, for Landlord

 

Art. 29.5 Arbitration: Massachusetts; Superior Court

 

Art. 29.13 Security Deposit: $26,129.65 in the form of a Letter of Credit in
accordance with Article 29.13

 

Art. 29.14 Parking Spaces: Four (4) spaces

 

Art. 29.15 Option to Extend Term: One (1) three (3) year term as set forth in
Article 29.15

 

 

 

 

1. REFERENCE DATA 1         2. DESCRIPTION OF DEMISED PREMISES 1   2.1 Demised
Premises 1   2.2 Appurtenant Rights 1   2.3 Exclusions and Reservations 2      
  3. TERM OF LEASE 2   3.1 Definitions 2   3.2 Habendum 2   3.3 Declaration
Fixing Term Commencement Date 2         4. READINESS FOR OCCUPANCY-ENTRY BY
TENANT PRIOR TO TERM COMMENCEMENT DATE 3   4.1 Acceptance of Premises 3   4.2
Tenant’s Work 3         5. USE OF PREMISES 3   5.1 Permitted Use 3   5.2
Prohibited Uses 3   5.3 Licenses and Permits 3         6. RENT 4         7.
RENTABLE AREA 4         8. SERVICES FURNISHED BY LANDLORD 4   8.1 Electric
Current 4   8.2 Water 6   8.3 Elevators, Heat and Cleaning 6   8.4 Air
Conditioning 6   8.5 Additional Heat and Air Conditioning Services 7   8.6
Additional Air Conditioning Equipment 7   8.7 Repairs 7   8.8 Interruption or
Curtailment of Services 7   8.9 Energy Conservation 8   8.10 Access 8         9.
ESCALATION 8   9.1 Definitions 8   9.2 Tax Share 12   9.3 Operating Expense
Share 12   9.4 Part Years 13   9.5 Effect of Taking 13   9.6 Survival 13   9.7
Tenant Audit Right 13         10. CHANGES OR ALTERATIONS BY LANDLORD 14      
11. FIXTURES, EQUIPMENT AND IMPROVEMENTS-REMOVAL BY TENANT 14       12.
ALTERATIONS AND IMPROVEMENTS BY TENANT 15

 

 

 

 

 

13. TENANT’S CONTRACTORS-MECHANICS’ AND OTHER LIENS-STANDARD OF TENANT’S
PERFORMANCE-COMPLIANCE WITH LAWS 15       14. REPAIRS BY TENANT-FLOOR LOAD 16  
14.1 Repairs by Tenant 16   14.2 Floor Load-Heavy Machinery 17       15.
INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION 17   15.1 General
Liability Insurance 17   15.2 Certificates of Insurance 18   15.3 General 18  
15.4 Property of Tenant 18   15.5 Bursting of Pipes, etc. 19   15.6 Repairs and
Alterations-No Diminution of Rental Value 19   15.7 Landlord Insurance 19      
16. ASSIGNMENT, MORTGAGING AND SUBLETTING 19   16.1 Generally 19   16.2
Reimbursement, Recapture and Excess Rent 21   16.3 Certain
Transfers/Miscellaneous 22       17. MISCELLANEOUS COVENANTS 23   17.1 Rules and
Regulations 23   17.2 Access to Premises-Shoring 23   17.3 Accidents to Sanitary
and Other Systems 24   17.4 Signs, Blinds and Drapes 24   17.5 Estoppel
Certificate and Financial Statements. 25   17.6 Prohibited Materials and
Property 25   17.7 Requirements of Law-Fines and Penalties 25   17.8 Tenant’s
Acts—Effect on Insurance 26   17.9 Miscellaneous 26       18. DAMAGE BY FIRE,
ETC. 26       19. WAIVER OF SUBROGATION 27       20. CONDEMNATION-EMINENT DOMAIN
27       21. DEFAULT 29   21.1 Conditions of Limitation-Re-Entry-Termination 29
  21.2 Intentionally Omitted 29   21.3 Damages-Termination 29   21.4 Fees and
Expenses 30   21.5 Waiver of Redemption 30   21.6 Landlord’s Remedies Not
Exclusive 30   21.7 Grace Period 31       22. END OF TERM-ABANDONED PROPERTY 31
      23. SUBORDINATION 32       24. QUIET ENJOYMENT 33       25. ENTIRE
AGREEMENT-WAIVER-SURRENDER 34



 

 

 

  25.1 Entire Agreement 34   25.2 Waiver by Landlord 34   25.3 Surrender 34    
  26. INABILITY TO PERFORM-EXCULPATORY CLAUSE 34       27. BILLS AND NOTICES 35
      28. PARTIES BOUND-SEIZING OF TITLE 36       29. MISCELLANEOUS 36   29.1
Separability 36   29.2 Captions, etc. 36   29.3 Broker 36   29.4 Modifications
36   29.5 Arbitration 37   29.6 Governing Law 37   29.7 Assignment of Rents 37  
29.8 Representation of Authority 37   29.9 Expenses Incurred by Landlord Upon
Tenant Requests 37   29.10 Survival 38   29.11 Hazardous Materials 38   29.12
Patriot Act 39   29.13 Letter of Credit 40   29.14 Parking 41   29.15 Tenant’s
Option to Extend the Term of the Lease 42   29.16 Definition of Fair Market
Rental Value 42

 

Exhibit 2 - Lease Plan

Exhibit 2A - Tenant’s Work Letter

Exhibit 3 - Plan of Complex

Exhibit 4 - Term Commencement Date Agreement

Exhibit 5 - Form of Letter of Credit

 

 

 

 

THIS INDENTURE OF LEASE made and entered into on the Execution Date as stated in
Exhibit 1 and between the Landlord and the Tenant named in Exhibit 1.

 

Landlord and Tenant acknowledge and agree that as of the Execution Date Tenant
leases approximately 1,746 square feet of space in Building 1400 in the
Complex(the “Existing Premises”) pursuant to that certain Indenture of Lease
dated April 28, 2011 (the “Prior Lease”). Landlord and Tenant agree that after
the Term Commencement Date of this Lease, and no later than November 30, 2012,
Tenant shall surrender the Existing Premises in accordance with the terms of the
Prior Lease (including, without limitation, Section 29.11(f) ) and the Prior
Lease shall be deemed terminated and of no further force and effect. In addition
to Tenant’s obligations under this Lease (including the Monthly Rent obligations
commencing November 1, 2012), Tenant shall remain liable to Landlord pursuant to
the Prior Lease for any and all amounts due and payable or accrued on or before
the date of surrender (including, without limitation, Monthly Rent provided
therein) and for any amounts incurred by Landlord or due and payable under the
Prior Lease in the event Tenant fails to quit and deliver up the Existing
Premises as required herein. If requested by Landlord, Tenant shall execute such
other documentation as Landlord may require to evidence the termination of the
Prior Lease.

 

Landlord does hereby demise and lease to Tenant, and Tenant does hereby hire and
take from Landlord, the premises hereinafter mentioned and described
(hereinafter referred to as “Premises”), upon and subject to the covenants,
agreements, terms, provisions and conditions of this Lease for the term
hereinafter stated:

 

1.          REFERENCE DATA

 

Each reference in this Lease to any of the terms and titles contained in any
Exhibit attached to this Lease shall be deemed and construed to incorporate the
data stated under that term or title in such Exhibit.

 

2.          DESCRIPTION OF DEMISED PREMISES

 

2.1           Demised Premises. The Premises are that portion of the Building as
described in Exhibit 1 (as the same may from time to time be constituted after
changes therein, additions thereto and eliminations therefrom pursuant to rights
of Landlord hereinafter reserved) and is hereinafter referred to as the
“Building”, substantially as shown hatched or outlined on the Lease Plan
(Exhibit 2) hereto attached and incorporated by reference as a part hereof.
Landlord reserves the right, at its own cost and expense, to require Tenant,
upon not less than sixty (60) days’ notice, to relocate its Premises elsewhere
in the Building or Complex of which the Building is a part, to an area of
substantially equivalent size, layout, construction, utility and finish as
designated by Landlord and to include fixtures, appurtenances and leasehold
improvements at least comparable in kind and quality to those contained in the
Premises at the time Landlord gives its Relocation Notice. Any dispute between
the parties as to whether the area designated by Landlord is “substantially
equivalent” shall be submitted to arbitration pursuant to Article 29.5 hereof.

 

2.2           Appurtenant Rights. Tenant shall have, as appurtenant to the
Premises, rights to use in common with others entitled thereto, subject to
reasonable rules and regulations from time to time made by Landlord of which
Tenant is given notice; (a) the common lobbies, hallways, stairways and
elevators of the Building, serving the Premises in common with others, (b)
common walkways necessary for access to the Building, and (c) if the Premises
include less than the entire rentable area of any floor, the common toilets and
other common facilities of such floor; and no other appurtenant rights or
easements. Notwithstanding anything to the contrary herein or in the Lease
contained, Landlord has no obligation to allow any particular telecommunication
service provider to have access to the Building or to Tenant’s Premises. If
Landlord permits such access, Landlord may condition such access upon the
payment to Landlord by the service provider of fees assessed by Landlord in its
sole discretion. During the term of the Lease, Tenant shall also have the right
to use the 50kw emergency generator located on the roof of the Building that
exclusively serves the Premises (the “Generator”). Tenant agrees to perform, at
Tenant’s sole cost, all necessary maintenance, repair and replacements to the
Generator to keep such Generator in good working order and repair at all times.
Tenant shall keep in place at all times a service contract providing for routine
maintenance of the Generator, Landlord may require Tenant to use a roofing
contractor selected by Landlord to perform any work on the Generator that could
damage, penetrate or alter the roof and Landlord may require anyone going on the
roof to execute in advance a liability waiver satisfactory to Landlord.

 

-1-

 

 

2.3           Exclusions and Reservations. All the perimeter walls of the
Premises except the inner surfaces thereof, any balconies (except to the extent
same are shown as part of the Premises on the Lease Plan (Exhibit 2)), terraces
or roofs adjacent to the Premises, and any space in or adjacent to the Premises
used for shafts, stacks, pipes, conduits, wires and appurtenant fixtures, fan
rooms, ducts, electric or other utilities, sinks or other Building facilities,
and the use thereof, as well as the right of access through the Premises for the
purposes of operation, maintenance, decoration and repair, are expressly
excluded from the Premises and reserved to Landlord.

 

3.          TERM OF LEASE

 

3.1           Definitions. As used in this Lease the words and terms which
follow mean and include the following:

 

(a)          Intentionally omitted

 

(b)          “Term Commencement Date” - October 1, 2012

 

(c)          “Complex” shall be defined as all of the Building, the other
buildings, and the Common Areas serving such buildings, all located on the land
(“Land”) shown outlined on Exhibit 3.

 

(d)          “Common Areas” shall be defined as the common walkways, accessways,
and parking facilities located on the Land and common facilities in the Complex,
as the same may be changed, from time to time, including without limitation,
alleys, sidewalks, lobbies, hallways, toilets, stairways, fan rooms, utility
closets, shaftways, street entrances, elevators, wires, conduits, meters, pipes,
ducts, vaults, and any other equipment, machinery, apparatus, and fixtures
wherever located on the Land, in the Complex, in the buildings in the Complex or
in the Premises that either (a) serve the Premises as well as other parts of the
Land or Complex, or (b) serve other parts of the Land or Complex but not the
Premises.

 

3.2           Habendum. TO HAVE AND TO HOLD the Premises for a term of years
commencing on October 1, 2012 and ending at 11:59 p.m. on November 30, 2015 or
on such earlier date upon which said term may expire or be terminated pursuant
to any of the conditions of limitation or other provisions of this Lease or
pursuant to law (which date for the termination of the terms hereof will
hereafter be called “Termination Date”). Notwithstanding the foregoing, if the
Termination Date as stated in Exhibit 1 shall fall on other than the last day of
a calendar month, said Termination Date shall, at the option of Landlord, be
deemed to be the last day of the calendar month in which said Termination Date
occurs.

 

3.3           Declaration Fixing Term Commencement Date. Landlord and Tenant
hereby agree to execute a Term Commencement Date Agreement substantially in the
form attached hereto as Exhibit 4, or as otherwise reasonably requested by
Landlord confirming the actual Term Commencement Date and Termination Date, once
same are determined. As soon as may be after the execution date hereof, each of
the parties hereto agrees, upon demand of the other party to join in the
execution, in recordable form, of a statutory notice, memorandum, etc. of lease.
If this Lease is terminated before the term expires, then upon Landlord’s
request the parties shall execute, deliver and record an instrument
acknowledging such fact and the date of termination of this Lease, and Tenant
hereby appoints Landlord its attorney-in-fact in its name and behalf to execute
such instrument if Tenant shall fail to execute and deliver such instrument
after Landlord’s request therefor within ten (10) days. In no event shall this
Lease be recorded or filed by Tenant with the Middlesex South Registry of Deeds
or Middlesex South Registry District of the Land Court.

 

-2-

 

 

4.          READINESS FOR OCCUPANCY-ENTRY BY TENANT PRIOR TO TERM COMMENCEMENT
DATE

 

4.1           Acceptance of Premises. Tenant accepts the Premises "as is”, in
the condition in which the Premises are in as of the Execution Date, without any
obligation on the part of Landlord to complete any work in the Premises or to
prepare or construct the Premises for Tenant’s occupancy and without any
warranty or representation by Landlord as to the condition of the Premises,
Building or Complex.

 

4.2           Tenant’s Work. Tenant shall perform, at its expense, and subject
to the terms and conditions of this Lease, the work and installations necessary
or desirable for Tenant to operate at the Premises (“Tenant’s Work”), Tenant
shall complete the Tenant’s Work pursuant to the Work Letter attached hereto as
Exhibit 2A. Tenant shall be liable for any damages or delays caused by Tenant’s
activities at the Premises in connection with Tenant’s Work.

 

5.          USE OF PREMISES

 

5.1           Permitted Use. Tenant shall during the term hereof occupy and use
the Premises only for the purposes as stated in Exhibit 1 and for no other
purposes. Service and utility areas (whether or not a part of the Premises)
shall be used only for the particular purpose for which they were designed.
Without limiting the generality of the foregoing, Tenant agrees that it shall
not use the Premises or any part thereof, or permit the Premises or any part
thereof to be used for the preparation or dispensing of food, whether by vending
machines or otherwise. Notwithstanding the foregoing, but subject to the other
terms and provisions of this Lease, Tenant may, with Landlord’s prior written
consent, which consent shall not be unreasonably withheld, install at its own
cost and expense so-called hot-cold water fountains, coffee makers and so-called
Dwyer refrigerator-sink-stove combinations for the preparation of beverages and
foods, provided that no cooking, frying, etc., are carried on in the Premises to
such extent as requires special exhaust venting, Tenant hereby acknowledging
that the Building is not engineered to provide any such special venting.

 

5.2           Prohibited Uses. Notwithstanding any other provision of this
Lease, Tenant shall not use, or suffer or permit the use or occupancy of, or
suffer or permit anything to be done in or anything to be brought into or kept
in or about the Premises or the Building or any part thereof (including, without
limitation, any materials, appliances or equipment used in the construction or
other preparation of the Premises and furniture and carpeting): (i) which would
violate any of the covenants, agreements, terms, provisions and conditions of
this Lease or that are otherwise applicable to or binding upon the Premises;
(ii) for any unlawful purposes or in any unlawful manner; (iii) which, in the
reasonable judgment of Landlord shall in any way (a) impair the appearance or
reputation of the Building; or (b) impair, interfere with or otherwise diminish
the quality of any of the Building services or the proper and economic heating,
cleaning, ventilating, air conditioning or other servicing of the Building or
Premises, or with the use or occupancy of any of the other areas of the
Building, or occasion discomfort, inconvenience or annoyance, or injury or
damage to any occupants of the Premises or other tenants or occupants of the
Building; or (iv) which is inconsistent with the maintenance of the Building as
an office, laboratory, R&D building of the first class in the quality of its
maintenance, use, or occupancy. Tenant shall not install or use any electrical
or other equipment of any kind which, in the reasonable judgment of Landlord,
might cause any such impairment, interference, discomfort, inconvenience,
annoyance or injury.

 

5.3           Licenses and Permits. If any governmental license or permit shall
be required for the proper and lawful conduct of Tenant’s business, and if the
failure to secure such license or permit would in any way affect Landlord, the
Premises, the Building or Tenant’s ability to perform any of its obligations
under this Lease, Tenant, at Tenant’s expense, shall duly procure and thereafter
maintain such license and submit the same to inspection by Landlord. Tenant, at
Tenant’s expense, shall at all times comply with the terms and conditions of
each such license or permit. Tenant shall furnish all data and information to
governmental authorities and Landlord as required in accordance with legal,
regulatory, licensing or other similar requirements as they relate to Tenant’s
use or occupancy of the Premises or the Building.

 

-3-

 

 

6.           RENT

 

During the term of this Lease, the Yearly Rent and other charges, at the rate
stated in Exhibit 1, shall be payable by Tenant to Landlord by monthly payments,
as stated in Exhibit 1, in advance and without demand on the first day of each
month for and in respect of such month. The rent and other charges reserved and
covenanted to be paid under this Lease shall commence on the Term Commencement
Date. Notwithstanding the provisions of the next preceding sentence, Tenant
shall pay the first monthly installment of rent on the execution of this Lease
even if the rent payments commence later than the Term Commencement Date or if
there is a free rent period. If, by reason of any provisions of this Lease, the
rent reserved hereunder shall commence or terminate on any day other than the
first day of a calendar month, the rent for such calendar month shall be
prorated. The rent and all other amounts payable to Landlord at the address
provided in Exhibit 1 to this Lease or, if Landlord shall so direct in writing,
to Landlord’s agent or nominee, in lawful money of the United States which shall
be legal tender for payment of all debts and dues, public and private, at the
time of payment, at the office of the Landlord or such place as Landlord may
designate, and the rent and other charges in all circumstances shall be payable
without any setoff or deduction whatsoever, Rental and any other sums due
hereunder not paid on or before the date due shall bear interest for each month
or fraction thereof from the due date until paid computed at the annual rate of
five percentage (5%) points over the so-called prime rate then currently from
time to time charged to its most favored corporate customers by the largest
national bank (N.A.) located in the city in which the Building is located, or at
any applicable lesser maximum legally permissible rate for debts of this nature.

 

7.           RENTABLE AREA

 

Total Rentable Area of the Premises, the Building and the Complex are agreed to
be the amounts set forth in Exhibit 1. Landlord reserves the right, throughout
the term of the Lease, to recalculate the Total Rentable Area of the Building
and/or the Complex in the event of a physical change to the Building and/or
Complex, such as, by way of example and not limitation, increases or decreases
in the Common Areas or rentable areas within same, and not solely by reason of
the re-measurement by Landlord of the same without a physical change.

 

8.           SERVICES FURNISHED BY LANDLORD

 

8.1           Electric Current.

 

(a)          As stated in Exhibit 1, Tenant will reimburse Landlord for the cost
of all electric current utilized in the Premises (including all associated with
the Generator) as measured by separate submeter(s) or checkmeter(s), as
hereinafter set forth or Landlord shall require Tenant to contract with the
company supplying electric current for the purchase and obtaining by Tenant of
electric current directly from such company to be billed directly to, and paid
for by, Tenant.

 

(b)          Tenant shall reimburse Landlord for the entire cost of such
electric current as follows:

 

(1)         Commencing as of the Term Commencement Date and continuing until the
procedures set forth in Paragraph 2 of this Article 8.1(b) are effected, Tenant
shall pay to Landlord at the same time and in the same manner that it pays its
monthly payments of Yearly Rent hereunder, estimated payments (i.e., based upon
Landlord’s reasonable estimate) on account of Tenant’s obligation to reimburse
Landlord for electricity consumed in the Premises.

 

-4-

 

 

(2)         Periodically after the Term Commencement Date, Landlord shall
determine the actual cost of electricity consumed by Tenant in the Premises
(i.e. by reading Tenant’s submeter(s) and by applying an electric rate which
shall not exceed the retail rate which would have been payable by Tenant had
Tenant obtained electric services directly from the utility company providing
electric current to Landlord.) If the total of Tenant’s estimated monthly
payments on account of such period is less than the actual cost of electricity
consumed in the Premises during such period, Tenant shall pay the difference to
Landlord within thirty (30) days of when billed therefor. If the total of
Tenant’s estimated monthly payments on account of such period is greater than
the actual cost of electricity consumed in the Premises during such period,
Tenant may credit the difference against its next installment of rental or other
charges due hereunder, provided that any excess credit shall be repaid to Tenant
within a reasonable time following the expiration of the Lease term provided
Tenant is not in default under this Lease.

 

(3)         After each adjustment, as set forth in Paragraph 2 above, the amount
of estimated monthly payments on account of Tenant’s obligation to reimburse
Landlord for electricity in the Premises shall be adjusted based upon the actual
cost of electricity consumed during the immediately preceding period.

 

(c)          Landlord, at any time, at its option and upon not less than thirty
(30) days’ prior written notice to Tenant, may discontinue such furnishing of
electric current to the Premises; and in such case Tenant shall contract with
the company supplying electric current for the purchase and obtaining by Tenant
of electric current directly from such company. In the event Tenant itself
contracts for electricity with the supplier, pursuant to Landlord’s option as
above stated, Landlord shall (i) permit its risers, conduits and feeders to the
extent available, suitable and safely capable, to be used for the purpose of
enabling Tenant to purchase and obtain electric current directly from such
company, (ii) without cost or charge to Tenant, make such alterations and
additions to the electrical equipment and/or appliances in the Building as such
company shall specify for the purpose of enabling Tenant to purchase and obtain
electric current directly from such company, and (iii) at Landlord’s expense,
furnish and install in or near the Premises any necessary metering equipment
used in connection with measuring Tenant’s consumption of electric current and
Tenant, at Tenant’s expense, shall maintain and keep in repair such metering
equipment.

 

(d)          Whether or not Landlord is furnishing electric current to Tenant,
if Tenant shall require electric current for use in the Premises in excess of
such reasonable quantity to be furnished for such use as hereinabove provided
and if (i) in Landlord’s reasonable judgment, Landlord’s facilities are
inadequate for such excess requirements or (ii) such excess use shall result in
an additional burden on the Building air conditioning system and additional cost
to Landlord on account thereof, then, as the case may be, (x) Landlord, upon
written request and at the sole cost and expense of Tenant, will furnish and
install such additional wire, conduits, feeders, switchboards and appurtenances
as reasonably may be required to supply such additional requirements of Tenant
if current therefor be available to Landlord, provided that the same shall be
permitted by applicable laws and insurance regulations and shall not cause
damage to the Building or the Premises or cause or create a dangerous or
hazardous condition or entail excessive or unreasonable alterations or repairs
or interfere with or disturb other tenants or occupants of the Building or (y)
Tenant shall reimburse Landlord for such additional cost, as aforesaid. Tenant
acknowledges that it has been provided with an opportunity to confirm that the
electric current serving the Premises will be adequate to supply its proposed
permitted uses of the Premises.

 

(e)          Landlord, at Tenant’s expense and upon Tenant’s request, shall
purchase and install all replacement lamps of types generally commercially
available (including, but not limited to, incandescent and fluorescent) used in
the Premises.

 

(f)          Landlord shall not in any way be liable or responsible to Tenant
for any loss, damage or expense which Tenant may sustain or incur if the
quantity, character, or supply of electrical energy is changed or is no longer
available or suitable for Tenant’s requirements, subject to Section 8.8 below.

 

(g)          Tenant agrees that it will not make any material alteration or
material addition to the electrical equipment and/or appliances in the Premises
without the prior written consent of Landlord in each instance first obtained,
which consent will not be unreasonably withheld, and using contractor(s)
approved by Landlord, and will promptly advise Landlord of any other alteration
or addition to such electrical equipment and/or appliances.

 

-5-

 

 

8.2           Water. Landlord shall furnish hot and cold water for ordinary
Premises, cleaning, toilet, lavatory and drinking purposes. If Tenant requires,
uses or consumes water for any purpose other than for the aforementioned
purposes, Landlord may (i) assess a reasonable charge for the additional water
so used or consumed by Tenant or (ii) install a water meter and thereby measure
Tenant’s water consumption for all purposes. In the latter event, Tenant shall
pay the cost of the meter and the cost of installation thereof and shall keep
said meter and installation equipment in good working order and repair. Tenant
agrees to pay for water consumed, as shown on said meter, together with the
sewer charge based on said meter charges, as and when bills are rendered, and on
default in making such payment Landlord may pay such charges and collect the
same from Tenant. All piping and other equipment and facilities for use of water
outside the building core will be installed and maintained by Landlord at
Tenant’s sole cost and expense.

 

8.3           Elevators, Heat and Cleaning. Landlord shall: (i) provide
necessary elevator facilities (which may be manually or automatically operated,
either or both, as Landlord may from time to time elect) on Mondays through
Fridays, excepting Massachusetts and federal legal holidays, from 8:00 a.m. to
6:00 p.m. and on Saturdays, excepting legal holidays, from 8:00 a.m. to 1:00
p.m. (called “business days”) and have one (1) elevator in operation available
for Tenant’s use, non-exclusively, together with others having business in the
Building, at all other times; (ii) furnish heat (substantially equivalent to
that being furnished in comparably aged similarly equipped office, laboratory,
R&D buildings in the same city) to the Premises during the normal heating season
on business days; (iii) cause the common areas of the Building to be cleaned on
Monday through Friday (excepting Massachusetts or City of Cambridge legal
holidays) in a manner consistent with cleaning standards generally prevailing in
the comparable office, laboratory, R&D buildings in the City of Cambridge, and
(iv) provide commercially reasonable twenty-four (24) hour security to the
Building, after normal business hours in the form of roving security guards or
such other security measures as Landlord reasonably deems appropriate. All costs
and expenses incurred by Landlord in connection with foregoing services shall be
included as part of the Operating Costs (as defined below). Tenant shall be
responsible, at its sole cost and expense, for providing cleaning and janitorial
services to the Premises in a neat and first-class manner consistent with the
cleaning standards generally prevailing in the comparable buildings in the City
of Cambridge or as otherwise reasonably established by Landlord in writing from
time to time using an insured contractor or contractors selected by Tenant and
approved in writing by Landlord and such provider shall not interfere with the
use and operation of the Building or Complex by Landlord or any other tenant or
occupant thereof. Landlord shall deliver in good condition and repair the base
Building systems serving the Premises (including, without limitation, sanitary,
electrical, heating, air conditioning, or other systems), subject to Section 8.7
below. Landlord shall also be responsible for the on-going maintenance, repair
and replacement of said systems subject to inclusion in Operating Costs as
hereinafter described. Tenant may elect to contract with Landlord’s cleaning
service to clean the Premises in which case the cost of such service will be
billed either directly to Tenant or through Operating Costs. Landlord shall
provide a dumpster and/or compactor at in such location as Landlord may
designate from time to time for Tenant’s use, in common with other tenants in
the Complex, in discarding non-hazardous substances.

 

8.4           Air Conditioning. Landlord shall through the air conditioning
equipment of the Building furnish to and distribute in the Premises air
conditioning as normal seasonal changes may require on business days during the
hours as aforesaid in Article 8.3 when air conditioning may reasonably be
required for the comfortable occupancy of the Premises by Tenant. Tenant agrees
to lower and close the blinds or drapes when necessary because of the sun’s
position, whenever the air conditioning system is in operation, and to cooperate
fully with Landlord with regard to, and to abide by all the reasonable
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the air conditioning system.

 

-6-

 

 

8.5         Additional Heat and Air Conditioning Services. Landlord will use
reasonable efforts upon reasonable advance written notice from Tenant of its
requirements in that regard, to furnish additional heat or air conditioning
services to the Premises on days and at times other than as above provided.
Tenant will pay to Landlord a reasonable charge for any such additional heat or
air conditioning service required by Tenant.

 

8.6         Additional Air Conditioning Equipment. In the event Tenant requires
additional air conditioning for business machines, meeting rooms or other
special purposes, or because of occupancy or excess electrical loads, any
additional air conditioning units, chillers, condensers, compressors, ducts,
piping and other equipment, such additional air conditioning equipment will be
installed, but only if, in Landlord’s reasonable judgment, the same will not
cause damage or injury to the Building or create a dangerous or hazardous
condition or entail excessive or unreasonable alterations, repairs or expense or
interfere with or disturb other tenants. At Landlord’s sole election, such
equipment will either be installed:

 

(a)          by Landlord at Tenant’s expense and Tenant shall reimburse Landlord
in such an amount as will compensate it for the cost incurred by it in
operating, maintaining, repairing and replacing, if necessary, such additional
air conditioning equipment. At Landlord’s election, such equipment shall (i) be
maintained, repaired and replaced by Tenant at Tenant’s sole cost and expense,
and (ii) throughout the term of this Lease, Tenant shall, at Tenant’s sole cost
and expense, purchase and maintain a service contract for such equipment from a
service provider approved by Landlord. Tenant shall obtain Landlord’s prior
written approval of both the form of service contract and of the service
provider; or

 

(b)          by Tenant, subject to Landlord’s prior approval of Tenant’s plans
and specifications for such work. In such event: (i) such equipment shall be
maintained, repaired and replaced by Tenant at Tenant’s sole cost and expense,
and (ii) throughout the term of this Lease, Tenant shall, at Tenant’s sole cost
and expense, purchase and maintain a service contract for such equipment from a
service provider approved by Landlord. Tenant shall obtain Landlord’s prior
written approval of both the form of service contract and of the service
provider.

 

8.7         Repairs. Except as otherwise provided in Articles 18 and 20, and
subject to Tenant’s obligations in Article 14, Landlord shall repair, keep and
maintain the roof, exterior walls, structural floor slabs, columns, elevators,
public stairways and corridors, parking areas, parking deck, loading docks,
public lavatories, and other common equipment (including, without limitation,
sanitary, electrical, heating, air conditioning, or other systems) serving both
the Building and the Common Areas in good condition and repair. Landlord shall
keep the paved portions of the Common Areas reasonably free of ice and snow. All
of the foregoing shall be included in Operating Costs as and to the extent
provided in Article 9 below.

 

8.8         Interruption or Curtailment of Services. When necessary by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary to be
made, or of difficulty or inability in securing supplies or labor, or of
strikes, or of any other cause beyond the reasonable control of Landlord,
whether such other cause be similar or dissimilar to those hereinabove
specifically mentioned until said cause has been removed, Landlord reserves the
right to interrupt, curtail, stop or suspend (i) the furnishing of heating,
elevator, air conditioning, and cleaning services and (ii) the operation of the
plumbing and electric systems. Landlord shall exercise reasonable diligence to
eliminate the cause of any such interruption, curtailment, stoppage or
suspension, but there shall be no diminution or abatement of rent or other
compensation due from Landlord to Tenant hereunder, nor shall this Lease be
affected or any of the Tenant’s obligations hereunder reduced, and the Landlord
shall have no responsibility or liability for any such interruption,
curtailment, stoppage, or suspension of services or systems. Notwithstanding the
foregoing, Tenant shall be entitled to a proportionate abatement of Yearly Rent
in the event of a Landlord Service Interruption (as defined below). For the
purposes hereof, a “Landlord Service Interruption” shall occur in the event (i)
the Premises shall lack any service which Landlord is required to provide
hereunder thereby rendering the Premises untenantable for the entirety of the
Landlord Service Interruption Cure Period (as defined below), (ii) such lack of
service was not caused by Tenant, its employees contractors, invitees or agents;
(iii) Tenant in fact ceases to use the entire Premises for the entirety of the
Landlord Service Interruption Cure Period; and (iii) such interruption of
service was the result of causes, events or circumstances within the Landlord’s
reasonable control and the cure of such interruption is within Landlord’s
reasonable control. For the purposes hereof, the “Landlord Service Interruption
Cure Period” shall be defined as fifteen (15) consecutive business days after
Landlord’s receipt of written notice from Tenant of the Landlord Service
Interruption.

 

-7-

 

 

8.9           Energy Conservation. Notwithstanding anything to the contrary in
this Article 8 or in this Lease contained, Landlord may institute, and Tenant
shall comply with, such policies, programs and measures as may be necessary,
required, or expedient for the conservation and/or preservation of energy or
energy services, or as may be necessary or required to comply with applicable
codes, rules regulations or standards.

 

8.10         Access. Subject to terms and conditions of this Lease, matters of
force majeure, closures due to casualty or condemnation or necessary repairs,
Landlord’s rules and regulations and reasonable security requirements as the
same may be amended from time to time and of which Tenant has received prior
written notice, Tenant shall have access to the Premises and all Common Areas
and parking areas appurtenant to the Premises twenty-four (24) hours a day,
seven (7) days a week. Landlord shall have the right to control access to the
Building via card key access systems and/or other security systems on the entry
doors thereto from time to time.

 

9.           ESCALATION

 

9.1           Definitions. As used in this Article 9, the words and terms which
follow mean and include the following:

 

(a)          “Operating Year” shall mean a calendar year in which occurs any
part of the term of this Lease.

 

(b)          “Tenant’s Proportionate Building Share” shall initially be the
figure as stated in Exhibit 1. Tenant’s Proportionate Building Share is the
ratio of the Total Rentable Area of the Premises to the aggregate Total Rentable
Area of the Building, from time to time. As changes or modifications to the
Building occurs, Tenant’s Proportionate Building Share shall be adjusted to
equal the then current ratio of the Total Rentable Area of the Premises to the
aggregate Total Rentable Area within the Building which is then completed and as
to which a certificate of occupancy is issued.

 

(c)          “Tenant’s Proportionate Common Share” shall initially be the figure
as stated in Exhibit 1. Tenant’s Proportionate Common Share is the ratio of the
Total Rentable Area of the Premises to the aggregate Total Rentable Area, from
time to time, of all buildings within the Complex which have been completed and
for which a certificate of occupancy has been issued. As additional buildings
are completed within the Complex, Tenant’s Proportionate Common Share shall be
adjusted to equal the then current ratio of the Total Rentable Area of the
Premises to the aggregate Total Rentable Area within the Complex which is then
completed and as to which a certificate of occupancy is issued.

 

(d)          “Taxes” shall mean the real estate taxes and other taxes, levies
and assessments imposed upon the Building and the Common Areas of the Complex
and upon any personal property of Landlord used in the operation thereof, or
Landlord’s interest in the Building, the Common Areas, or such personal
property; charges, fees and assessments for transit, housing, police, fire or
other governmental services or purported benefits to the Building and/or the
Common Areas; service or user payments in lieu of taxes; and any and all other
taxes, levies, betterments, assessments and charges arising from the ownership,
leasing, operating, use or occupancy of the Building, the Common Areas or based
upon rentals derived therefrom, which are or shall be imposed by Federal, State,
Municipal or other authorities. As of the Execution Date, “Taxes” shall not
include any franchise, rental, income or profit tax, capital levy or excise,
provided, however, that any of the same and any other tax, excise, fee, levy,
charge or assessment, however described, that may in the future be levied or
assessed as a substitute for or an addition to, in whole or in part, any tax,
levy or assessment which would otherwise constitute “Taxes,” whether or not now
customary or in the contemplation of the parties on the Execution Date of this
Lease, shall constitute “Taxes,” but only to the extent calculated as if the
Complex is the only real estate owned by Landlord. “Taxes” shall also include
expenses of tax abatement or other proceedings contesting assessments or levies.
The parties acknowledge that, as of the Execution Date, Taxes are based upon
several separate tax bills affecting the Complex. Taxes shall be allocated by
Landlord, in Landlord’s reasonable judgment, among the Building (the portion of
Taxes allocable to the Building being referred to herein as “Building Taxes”),
the other buildings of the Complex, and the Common Areas (the portion of Taxes
allocable to the Common Areas being referred to herein as “Common Area Taxes”).

 

-8-

 

 

(e)          “Tax Period” shall be any fiscal/tax period in respect of which
Taxes are due and payable to the appropriate governmental taxing authority, any
portion of which period occurs during the term of this Lease, the first such
Period being the one in which the Term Commencement Date occurs.

 

(f)          “Operating Costs”:

 

(1)         Definition of Operating Costs. “Operating Costs” shall mean all
costs incurred and expenditures of whatever nature made by Landlord in the
operation and management, for repair and replacements, cleaning and maintenance
of the Building, the Complex, and the Common Areas of the Complex including,
without limitation, vehicular and pedestrian passageways related to the Complex,
related equipment, facilities and appurtenances, elevators, cooling and heating
equipment. In the event that Landlord or Landlord’s managers or agents perform
services for the benefit of the Complex off-site which would otherwise be
performed on-site (e.g., accounting), the cost of such services shall be
reasonably allocated among the properties benefiting from such service and shall
be included in Operating Costs. Landlord shall have the right but not the
obligation, from time to time, to equitably allocate some or all of the
Operating Costs among different tenants of the Building or properties (the “Cost
Pools”). Such Cost Pools may include, but shall not be limited to, tenants that
share particular systems or equipment or tenants that are similar users of
particular systems or equipment such as by way of example but not limitation the
office space tenants of the Building or properties, the laboratory or incubator
tenants of the Building or properties and the retail space tenants of the
Building or properties. Operating Costs shall include, without limitation, those
categories of “Specifically Included Operating Costs,” as set forth below, but
shall not include “Excluded Costs,” as hereinafter defined.

 

(2)         Definition of Excluded Costs. “Excluded Costs” shall be defined as
mortgage charges, brokerage commissions, salaries of executives and owners not
directly employed in the management/operation of the Complex, the cost of work
done by Landlord for a particular tenant for which Landlord has the right to be
reimbursed by such tenant, and, subject to Subparagraph (3) below, such portion
of expenditures as are not properly chargeable against income. In addition, the
following items shall also be “Excluded Costs”: (a) amounts reimbursed or paid
to Landlord directly by other tenants of the Building (including Tenant), from
insurance proceeds or pursuant to any warranty; (b) any debt service related to
indebtedness secured in whole or in part by the Building or the Land; (c) costs,
fines or penalties incurred due to violations by Landlord or any management
company employed by Landlord of any leases or any governmental laws, rules or
regulations; (d) franchise or income taxes imposed upon Landlord; (e) leasing
commissions and other costs of marketing space in the Building; (f) depreciation
on the Building and equipment; (g) the cost of tenant installations incurred in
connection with preparing premises for a new tenant; (h) salaries of personnel
above the grade of General Manager or Senior Property Manager (and/or such other
grade or title of any person performing property management functions); (i)
legal fees incurred in connection with any negotiation or enforcement of any
space lease in the Building; (j) costs and expenses incurred in connection with
the creation of a mortgage or in connection with the refinancing of a mortgage
or the sale of the Building or the Land or any portion thereof; (k) the cost of
electrical energy furnished and paid directly to Tenant or any other tenant of
the Building; (1) amounts paid on account of tort claims relating to personal
injury or property damage (excluding commercially reasonable deductibles); (m)
the cost of any special work or service performed for or facilities furnished to
a tenant which are not generally offered or available to other tenants of the
Building; (n) reserves; (o) any capital expenditures other than as expressly
provided herein; and (p) any rent loss or other bad debt.

 

-9-

 

 

(3)         Capital Expenditures.

 

(i)          Replacements. If, during the term of this Lease, Landlord shall
replace any capital items or make any capital expenditures (collectively called
“capital expenditures”) the total amount of which is not properly includible in
Operating Costs for the Operating Year in which they were made, there shall
nevertheless be included in such Operating Costs and in Operating Costs for each
succeeding Operating Year the amount, if any, by which the Annual Charge-Off
(determined as hereinafter provided) of such capital expenditure (less insurance
proceeds, if any, collected by Landlord by reason of damage to, or destruction
of the capital item being replaced) exceeds the Annual Charge-Off of the capital
expenditure for the item being replaced.

 

(ii)         New Capital Items. If a new capital item is acquired which does not
replace another capital item which was worn out, has become obsolete, etc., then
there shall be included in Operating Costs for each Operating Year in which and
after such capital expenditure is made the Annual Charge-Off of such capital
expenditure.

 

(iii)        Annual Charge-Off. “Annual Charge-Off” shall be defined as the
annual amount of principal and interest payments which would be required to
repay a loan (“Capital Loan”) in equal monthly installments over the Useful
Life, as hereinafter defined, of the capital item in question on a direct
reduction basis at an annual interest rate equal to the Capital Interest Rate,
as hereinafter defined, where the initial principal balance is the cost of the
capital item in question. Notwithstanding the foregoing, if Landlord reasonably
concludes on the basis of engineering estimates that a particular capital
expenditure will effect savings in Building operating expenses including,
without limitation, energy- related costs, and that such projected savings will,
on an annual basis (“Projected Annual Savings”), exceed the Annual Charge-Off of
such capital expenditure computed as aforesaid, then and in such events, the
Annual Charge-Off shall be increased to an amount equal to the Projected Annual
Savings; and in such circumstances, the increased Annual Charge-Off (in the
amount of the Projected Annual Savings) shall be made for such period of time as
it would take to fully amortize the cost of the capital item in question,
together with interest thereon at the Capital Interest Rate as aforesaid, in
equal monthly payments, each in the amount of one-twelfth (1/12th) of the
Projected Annual Savings, with such payments being applied first to interest and
the balance to principal.

 

(iv)        Useful Life. “Useful Life” shall be reasonably determined by
Landlord in accordance with generally accepted accounting principles and
practices in effect at the time of acquisition of the capital item.

 

-10-

 

 

(v)         Capital Interest Rate. “Capital Interest Rate” shall be defined as
an annual rate of either one percentage point over the AA Bond rate (Standard &
Poor’s corporate composite or, if unavailable, its equivalent) as reported in
the financial press at the time the capital expenditure is made or, if the
capital item is acquired through third-party financing, then the actual
(including fluctuating) rate paid by Landlord in financing the acquisition of
such capital item.

 

(4)         Specifically included Categories of Operating Costs. Operating Costs
shall include, but not be limited to, the following:

 

Taxes (other than real estate taxes): Sales, Federal Social Security,
Unemployment and Old Age Taxes and contributions and State Unemployment taxes
and contributions accruing to and paid by the Landlord on account of all
employees of Landlord and/or Landlord’s managing agent, who are employed in,
about or on account of the Complex, except that taxes levied upon the net income
of the Landlord and taxes withheld from employees, and “Taxes” as defined in
Article 9.1(d) shall not be included herein.

 

Water: All charges and rates connected with water supplied to the Building and
related sewer use charges.

 

Heat and Air Conditioning: All charges connected with heat and air conditioning
supplied to the Building.

 

Wages: Wages and cost of all employee benefits of all employees of the Landlord
and/or Landlord's managing agent who are employed in, about or on account of the
Building.

 

Cleaning: The cost of labor (including third party janitorial contracts),
supplies, tools and material for cleaning the Building and Complex.

 

Elevator Maintenance: All expenses for or on account of the upkeep and
maintenance of all elevators in the Building.

 

Management Fee: The cost of professional management of the Complex, the fee for
which shall not exceed five percent (5%) of the gross revenue of the Complex.

 

Administrative Costs: The commercially reasonable cost of office expense for the
management of the Complex, including, without limitation, rent, business
supplies and equipment.

 

Electricity: The cost of all electric current for the operation of any machine,
appliance or device used for the operation of the Premises and the Building,
including the cost of electric current for the elevators, lights, air
conditioning and heating, but not including electric current which is paid for
directly to the utility by the user/tenant in the Building or for which the
user/tenant reimburses Landlord. (If and so long as Tenant is billed directly by
the electric utility for its own consumption as determined by its separate
meter, or billed directly by Landlord as determined by a check meter, then
Operating Costs shall include only Building and public area electric current
consumption and not any demised Premises electric current consumption.) Wherever
separate metering is unlawful, prohibited by utility company regulation or
tariff or is otherwise impracticable, relevant consumption figures for the
purposes of this Article 9 shall be determined by fair and reasonable
allocations and engineering estimates made by Landlord.

 

-11-

 

 

Insurance, etc.: Fire, casualty, liability, rent loss and such other insurance
as may from time to time be required by lending institutions on first-class
office, laboratory, R&D buildings in the City or Town wherein the Building is
located and all other expenses customarily incurred in connection with the
operation and maintenance of first-class office, laboratory, R&D buildings in
the City or Town wherein the Building is located including, without limitation,
insurance deductible amounts.

 

(5)         Definitions of Building Operating Costs and Common Area Operating
Costs. “Building Operating Costs” shall be defined as the amount of Operating
Costs allocable to the Building in any Operating Year. “Common Area Operating
Costs” shall be defined as the amount of Operating Costs allocable to the Common
Areas in any Operating Year. All Operating Costs incurred by Landlord in respect
of the Complex shall be allocated, in Landlord’s reasonable judgment, among the
Building, the other buildings of the Complex, and the Common Areas.

 

(6)         Gross-Up Provision. Notwithstanding the foregoing, in determining
the amount of Operating Costs for any calendar year or any portion thereof
falling within the term, if less than ninety-five percent (95%) of the Rentable
Area of the Building shall have been occupied by tenants at any time during the
period in question, then, at Landlord’s election, Operating Costs for such
period shall be adjusted to equal the amount Operating Costs would have been for
such period had occupancy been ninety-five percent (95%) throughout such period.
The extrapolation of Operating Costs under this paragraph shall be performed by
appropriately adjusting the cost of those components of Operating Costs that are
impacted by changes in the occupancy of the Building.

 

9.2           Tax Share. Commencing as of the Term Commencement Date and
continuing thereafter with respect to each Tax Year occurring during the term of
the Lease, Tenant shall pay to Landlord, with respect to any Tax Period, the sum
of: (x) Tenant’s Proportionate Building Share of Building Taxes for such Tax
Period, plus (y) Tenant’s Proportionate Common Share of Common Area Taxes for
such Tax Period, such sum being hereinafter referred to as “Tax Share”. Tax
Share shall be due when billed by Landlord. In implementation and not in
limitation of the foregoing, Tenant shall remit to Landlord pro rata monthly
installments on account of projected Tax Share, calculated by Landlord on the
basis of the most recent Tax data or budget available. If the total of such
monthly remittances on account of any Tax Period is greater than the actual Tax
Share for such Tax Period, Landlord may credit the difference against the next
installment of rental or other charges due to Landlord hereunder. If the total
of such remittances is less than the actual Tax Share for such Tax Period,
Tenant shall pay the difference to Landlord within thirty (30) days of when
billed therefor.

 

Appropriate credit against Tax Share shall be given for any refund obtained by
reason of a reduction in any Taxes by the Assessors or the administrative,
judicial or other governmental agency responsible therefor, The original
computations, as well as reimbursement or payments of additional charges, if
any, or allowances, if any, under the provisions of this Article 9.2 shall be
based on the original assessed valuations with adjustments to be made at a later
date when the tax refund, if any, shall be paid to Landlord by the taxing
authorities. Expenditures for reasonable legal fees and for other similar or
dissimilar expenses incurred in obtaining the tax refund may be charged against
the tax refund before the adjustments are made for the Tax Period.

 

9.3           Operating Expense Share. Commencing as of the Term Commencement
Date and continuing thereafter with respect to each Operating Year occurring
during the term of the Lease, Tenant shall pay to Landlord, with respect to any
Operating Year, the sum of: (x) Tenant’s Proportionate Building Share of
Building Operating Costs for such Operating Year, plus (y) Tenant’s
Proportionate Common Share of Common Operating Costs for such Operating Year,
such sum being hereinafter referred to as “Operating Expense Share”. In
implementation and not in limitation of the foregoing, Tenant shall remit to
Landlord pro rata monthly installments on account of projected Operating Expense
Share, calculated by Landlord on the basis of the most recent Operating Costs
data or budget available. If the total of such monthly remittances on account of
any Operating Year is greater than the actual Operating Expense Share for such
Operating Year, Landlord may credit the difference against the next installment
of rent or other charges due to Landlord hereunder. If the total of such
remittances is less than actual Operating Expense Share for such Operating Year,
Tenant shall pay the difference to Landlord within thirty (30) days of when
billed therefor.

 

-12-

 

 

9.4           Part Years. If the Term Commencement Date or the Termination Date
occurs in the middle of an Operating Year or Tax Period, Tenant shall be liable
for only that portion of the Operating Expense or Tax Share as the case may be,
in respect of such Operating Year or Tax Period represented by a fraction, the
numerator of which is the number of days of the herein term which falls within
the Operating Year or Tax Period and the denominator of which is three hundred
sixty-five (365), or the number of days in said Tax Period, as the case may be.

 

9.5           Effect of Taking. In the event of any taking of the Building or
the land upon which it stands under circumstances whereby this Lease shall not
terminate under the provisions of Article 20 then, Tenant’s Proportionate
Building Share and Tenant’s Proportionate Common Share shall be adjusted
appropriately to reflect the proportion of the Premises and/or the Building
remaining after such taking.

 

9.6           Survival. Any obligations under this Article 9 which shall not
have been paid at the expiration or sooner termination of the term of this Lease
shall survive such expiration and shall be paid when and as the amount of same
shall be determined to be due.

 

9.7           Tenant Audit Right. Landlord shall permit Tenant, at Tenant’s
expense and during normal business hours, but only one time with respect to any
Operating Year, to review Landlord’s invoices and statement relating to the
Operating Costs for the applicable Operating Year for the purpose of verifying
the Operating Costs and Tenant’s share thereof; provided that notice of Tenant’s
desire to so review is given to Landlord not later than thirty (30) days after
Tenant receives an annual statement from Landlord, and provided that such review
is thereafter commenced and prosecuted by Tenant with due diligence. Any
Operating Costs statement or accounting by Landlord shall be binding and
conclusive upon Tenant unless (i) Tenant duly requests such review within such
30-day period, and (ii) within three (3) months after such review request,
Tenant shall notify Landlord in writing that Tenant disputes the correctness of
such statement, specifying the particular respects in which the statement is
claimed to be incorrect. Tenant shall have no right to conduct a review or to
give Landlord notice that it desires to conduct a review at any time Tenant is
in default under the Lease. The accountant conducting the review shall (i) be a
qualified lease auditor approved by Landlord (such approval not to be
unreasonably withheld) having at least five (5) years applicable experience, and
(ii) be compensated on an hourly basis and shall not be compensated based upon a
percentage of overcharges it discovers. No subtenant shall have any right to
conduct a review, and no assignee shall conduct a review for any period during
which such assignee was not in possession of the Premises. Tenant agrees that
all information obtained from any such Operating Costs review, including without
limitation, the results of any Operating Costs review shall be kept strictly
confidential by Tenant and shall not be disclosed to any other person or entity.
If the audit shows that Tenant has overpaid with respect to Operating Costs for
an Operating Year then, then, absent a good faith challenge by Landlord to such
results, Landlord shall reimburse any such overpayment to Tenant. If the audit
shows that Tenant has underpaid with respect to Operating Costs for an Operating
Year Tenant shall reimburse Landlord for such underpayment.

 

-13-

 

 

10.         CHANGES OR ALTERATIONS BY LANDLORD

 

Subject to Section 17.2 below with respect to entry into the Premises, Landlord
reserves the right, exercisable by itself or its nominee, at any time and from
time to time without the same constituting an actual or constructive eviction
and without incurring any liability to Tenant therefor or otherwise affecting
Tenant’s obligations under this Lease, to make such changes, alterations,
additions, improvements, repairs or replacements in or to: (i) the Building
(including the Premises) and the fixtures and equipment thereof, (ii) the street
entrances, halls, passages, elevators, escalators, and stairways of the
Building, and (iii) the Common Areas, and facilities located therein, as
Landlord may deem necessary or desirable, and to change the arrangement and/or
location of entrances or passageways, doors and doorways, and corridors,
elevators, stairs, toilets, or other public parts of the Building and/or the
Common Areas, provided, however, that there be no unreasonable obstruction of
the right of access to, or unreasonable interference with the use and enjoyment
of, the Premises by Tenant. Nothing contained in this Article 10 shall be deemed
to relieve Tenant of any duty, obligation or liability of Tenant with respect to
making any repair, replacement or improvement or complying with any law, order
or requirement of any governmental or other authority. Landlord reserves the
right to adopt and at any time and from time to time to change the name or
address of the Building. Neither this Lease nor any use by Tenant shall give
Tenant any right or easement for the use of any door, passage, concourse,
walkway or parking area within the Building or in the Common Areas, and the use
of such doors, passages, concourses, walkways, parking areas and such
conveniences may be regulated or discontinued at any time and from time to time
by Landlord without notice to Tenant and without affecting the obligation of
Tenant hereunder or incurring any liability to Tenant therefor, provided,
however, that there be no unreasonable obstruction of the right of access to, or
unreasonable interference with the use of the Premises by Tenant.

 

If at any time any windows of the Premises are temporarily closed or darkened
for any reason whatsoever including but not limited to, Landlord’s own acts,
Landlord shall not be liable for any damage Tenant may sustain thereby and
Tenant shall not be entitled to any compensation therefor nor abatements of rent
nor shall the same release Tenant from its obligations hereunder nor constitute
an eviction.

 

11.         FIXTURES, EQUIPMENT AND IMPROVEMENTS-REMOVAL BY TENANT

 

All fixtures (excluding trade fixtures installed by or on behalf of Tenant),
equipment (excluding trade equipment installed by or on behalf of Tenant),
improvements and appurtenances attached to or built into the Premises prior to
or during the term, whether by Landlord at its expense or at the expense of
Tenant (either or both) or by Tenant shall be and remain part of the Premises
and shall not be removed by Tenant during or at the end of the term unless
Landlord otherwise elects to require Tenant to remove such fixtures, equipment,
improvements and appurtenances, in accordance with Articles 12 and/or 22 of the
Lease. All electric, telephone, telegraph, communication, radio, plumbing,
heating and sprinkling systems, fixtures and outlets, vaults, paneling, molding,
shelving, radiator enclosures, cork, rubber, linoleum and composition floors,
ventilating, silencing, air conditioning and cooling equipment, shall be deemed
to be included in such fixtures, equipment, improvements and appurtenances,
whether or not attached to or built into the Premises. Where not built into the
Premises, all of Tenant’s removable electric fixtures, carpets, drinking or tap
water facilities, furniture, or trade fixtures or business or laboratory
equipment or Tenant’s inventory or stock in trade shall not be deemed to be
included in such fixtures, equipment, improvements and appurtenances and may be,
and upon the request of Landlord as set forth above, will be removed by Tenant
upon the condition that such removal shall not materially damage the Premises or
the Building and that the cost of repairing any damage to the Premises or the
Building arising from installation or such removal shall be paid by Tenant. The
covenants of this Section shall survive the expiration or earlier termination of
the Term.

 

-14-

 

 

12.         ALTERATIONS AND IMPROVEMENTS BY TENANT

 

Tenant shall make no alterations, decorations, installations, removals,
additions or improvements in or to the Premises without Landlord’s prior written
consent and unless made by contractors or mechanics approved by Landlord. No
installations or work shall be undertaken or begun by Tenant until: (i) Landlord
has approved written plans and specifications and a time schedule for such work;
(ii) Tenant has made provision for either written waivers of liens from all
contractors, laborers and suppliers of materials for such installations or work,
the filing of lien bonds on behalf of such contractors, laborers and suppliers,
or other appropriate protective measures approved by Landlord; and (iii) Tenant
has procured appropriate surety payment and performance bonds. No amendments or
additions to such plans and specifications shall be made without the prior
written consent of Landlord. Landlord’s consent and approval required under this
Article 12 shall not be unreasonably withheld, conditioned or delayed.
Landlord’s approval is solely given for the benefit of Landlord and neither
Tenant nor any third party shall have the right to rely upon Landlord’s approval
of Tenant’s plans for any purpose whatsoever. Without limiting the foregoing,
Tenant shall be responsible for all elements of the design of Tenant’s plans
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the Premises and
the placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design. Landlord shall have no liability or
responsibility for any claim, injury or damage alleged to have been caused by
the particular materials, whether building standard or non-building standard,
appliances or equipment selected by Tenant in connection with any work performed
by or on behalf of Tenant in the Premises including, without limitation,
furniture, carpeting, copiers, laser printers, computers and refrigerators. Any
such work, alterations, decorations, installations, removals, additions and
improvements shall be done at Tenant’s sole expense and at such times and in
such manner as Landlord may from time to time designate. If Tenant shall make
any alterations, decorations, installations, removals, additions or
improvements, then Landlord may elect, at the time consent thereto is requested
and granted, to require the Tenant at the expiration or sooner termination of
the term of this Lease to restore the Premises to substantially the same
condition as existed at the Term Commencement Date. Tenant shall pay, as an
additional charge, the entire increase in real estate taxes on the Building
which shall, at any time prior to or after the Term Commencement Date, result
from or be attributable to any alteration, addition or improvement to the
Premises made by or for the account of Tenant.

 

If, as a result of any alterations, decorations, installations, removals,
additions and improvements made by Tenant, Landlord is obligated to comply with
the Americans With Disabilities Act or any other federal, state or local laws or
regulations and such compliance requires Landlord to make any improvement or
alteration to any portion of the Building or the Complex, as a condition to
Landlord’s consent, Landlord shall have the right to require Tenant to pay to
Landlord prior to the construction of any such alteration, decoration,
installation, removal, addition or improvement by Tenant, the entire cost of any
improvement or alteration Landlord is obligated to complete by such law or
regulation.

 

Without limiting any of the terms hereof, Landlord will not approve any
alteration, decoration, installation, removal, addition or improvement requiring
unusual expense to readapt the Premises to normal office use on lease
termination or increasing the cost of construction, insurance or Taxes on the
Building or of Landlord’s services to the Premises, unless Tenant first gives
assurances or security acceptable to Landlord that such re-adaptation will be
made prior to such termination without expense to Landlord and makes provisions
acceptable to Landlord for payment of such increased cost.

 

Notwithstanding the forgoing, Tenant shall have the right, upon prior written
notice to Landlord, but without the necessity of obtaining Landlord’s consent,
to make interior, nonstructural alterations to the Premises that (a) cost less
than $10,000 in the aggregate in any calendar year, (b) do not materially or
adversely affect any fire, safety, telecommunication, electrical, mechanical,
ventilation, plumbing or other systems of the Building, (c) do not cause any
material penetration in or otherwise affect any walls, floors, roofs or other
structural elements of the Building, (d) do not require the issuance of any
permits, licenses, approvals or the like, and (e) do not require unusual expense
to readapt the Premises to normal laboratory use at the termination, provided
that all work shall be done by contractors reasonably approved by Landlord and
otherwise in accordance with the terms of this Lease.

 

13.         TENANT’S CONTRACTORS-MECHANICS’ AND OTHER LIENS-STANDARD OF TENANT’S
PERFORMANCE-COMPLIANCE WITH LAWS

 

Whenever Tenant shall make any alterations, decorations, installations,
removals, additions or improvements in or to the Premises—whether such work be
done prior to or after the Term Commencement Date—Tenant will strictly observe
the following covenants and agreements:

 

-15-

 



 

(a)          Tenant agrees that it will not, either directly or indirectly, use
any contractors and/or materials if their use will create any difficulty,
whether in the nature of a labor dispute or otherwise, with other contractors
and/or labor engaged by Tenant or Landlord or others in the construction,
maintenance and/or operation of the Building or any part thereof.

 

(b)          In no event shall any material or equipment be incorporated in or
added to the Premises, so as to become a fixture or otherwise a part of the
Building, in connection with any such alteration, decoration, installation,
addition or improvement which is subject to any lien, charge, mortgage or other
encumbrance of any kind whatsoever or is subject to any security interest or any
form of title retention agreement. No installations or work shall be undertaken
or begun by Tenant until (i) Tenant has made provision for written waiver of
liens from all contractors, laborers and suppliers of materials for such
installations or work, and taken other appropriate protective measures approved
by Landlord; and (ii) Tenant has procured appropriate surety payment and
performance bonds which shall name Landlord as an additional obligee and has
filed lien bond(s) (in jurisdictions where available) on behalf of such
contractors, laborers and suppliers. Any mechanic’s lien filed against the
Premises or the Building for work claimed to have been done for, or materials
claimed to have been furnished to, Tenant shall be discharged by Tenant within
ten (10) days thereafter, at Tenant’s expense by filing the bond required by law
or otherwise. If Tenant fails so to discharge any lien, Landlord may do so at
Tenant’s expense and Tenant shall reimburse Landlord for any expense or cost
incurred by Landlord in so doing within fifteen (15) days after rendition of a
bill therefor.

 

(c)          All installations or work done by Tenant shall be at its own
expense and shall at all times comply with (i) laws, rules, orders and
regulations of governmental authorities having jurisdiction thereof; (ii)
orders, rules and regulations of any Board of Fire Underwriters, or any other
body hereafter constituted exercising similar functions, and governing insurance
rating bureaus; (iii) Rules and Regulations of Landlord; and (iv) plans and
specifications prepared by and at the expense of Tenant theretofore submitted to
and approved by Landlord.

 

(d)          Tenant shall procure and deliver to Landlord copies of all
necessary permits before undertaking any work in the Premises; do all of such
work in a good and workmanlike manner, employing materials of good quality and
complying with all governmental requirements; and defend, save harmless,
exonerate and indemnify Landlord from all injury, loss or damage to any person
or property occasioned by or growing out of such work. Tenant shall cause
contractors employed by Tenant to carry Worker’s Compensation Insurance in
accordance with statutory requirements, Automobile Liability Insurance and,
naming Landlord as an additional insured, Commercial General Liability insurance
covering such contractors on or about the Premises in the amounts stated in
Article 15 hereof or in such other reasonable amounts as Landlord shall require
and to submit certificates evidencing such coverage to Landlord prior to the
commencement of such work.

 

14.         REPAIRS BY TENANT-FLOOR LOAD

 

14.1         Repairs by Tenant. Tenant shall keep all and singular the Premises
neat and clean (including periodic rug shampoo and waxing of tiled floors and
cleaning of blinds and drapes) and in such repair, order and condition as the
same are in on the Term Commencement Date or may be put in during the term
hereof, reasonable use and wearing thereof and damage by fire or by other
casualty excepted. For purposes of this Lease, the terms “reasonable use and
wearing” and “ordinary wear and use” (as referred to in Article 22 herein)
constitute that normal, gradual deterioration which occurs due to aging and
ordinary use of the Premises despite reasonable and timely maintenance and
repair, but in no event shall the aforementioned terms excuse Tenant from its
duty to keep the Premises in good maintenance and repair or otherwise usable,
serviceable and tenantable as required in the Lease. Tenant shall be solely
responsible for the proper maintenance of all equipment and appliances operated
by Tenant, including, without limitation, copiers, laser printers, computers and
refrigerators and the Generator. Tenant shall be responsible for janitorial
services to be provided to the Premises including any bathrooms located within
the Premises. Tenant shall make, as and when needed as a result of misuse by, or
neglect or improper conduct of, Tenant or Tenant’s servants, employees, agents,
contractors, invitees, or licensees or otherwise, all repairs in and about the
Premises necessary to preserve them in such repair, order and condition, which
repairs shall be in quality and class equal to the original work. Landlord may
elect, at the expense of Tenant, to make any such repairs or to repair any
damage or injury to the Building or the Premises caused by moving property of
Tenant in or out of the Building, or by installation or removal of furniture or
other property, or by misuse by, or neglect, or improper conduct of, Tenant or
Tenant’s servants, employees, agents, contractors, or licensees.

 

-16-

 

 

14.2         Floor Load-Heavy Machinery. Tenant shall not place a load upon any
floor of the Premises exceeding the floor load per square foot of area which
such floor was designed to carry and which is allowed by law. Landlord reserves
the right to prescribe the weight and position of all business machines and
mechanical equipment, including safes, which shall be placed so as to distribute
the weight. Business machines and mechanical equipment shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient in Landlord’s
judgment to absorb and prevent vibration, noise and annoyance. Tenant shall not
move any safe, heavy machinery, heavy equipment, freight, bulky matter, or
fixtures into or out of the Building without Landlord’s prior written consent.
If such safe, machinery, equipment, freight, bulky matter or fixtures requires
special handling, Tenant agrees to employ only persons holding a Master Rigger’s
License to do said work, and that all work in connection therewith shall comply
with applicable laws and regulations. Any such moving shall be at the sole risk
and hazard of Tenant and Tenant will defend, indemnify and save Landlord
harmless against and from any liability, loss, injury, claim or suit resulting
directly or indirectly from such moving. Proper placement of all such business
machines, etc., in the Premises shall be Tenant’s responsibility.

 

15.         INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

 

15.1       General Liability Insurance. During the term of this Lease, Tenant
shall procure, and keep in force and pay for:

 

(a)          Commercial General Liability Insurance insuring Tenant on an
occurrence basis against all claims and demands for personal injury liability
(including, without limitation, bodily injury, sickness, disease, and death) or
damage to property which may be claimed to have occurred from and after the time
Tenant and/or its contractors enter the Premises in accordance with Article 4 of
this Lease, of not less than Five Million ($5,000,000) Dollars in the event of
personal injury to any number of persons or damage to property, arising out of
any one occurrence, and contain the “Amendment of the Pollution Exclusion” for
damage caused by heat, smoke or fumes from a hostile fire. The policy shall not
contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an “insured contract” for the performance of Tenant’s indemnity obligations
under this Lease. Landlord may from time to time during the term increase the
coverages required of Tenant hereunder to that customarily carried in the area
in which the Premises are located on property similar to the Premises.

 

(b)          Workers’ Compensation in amounts required by the State in which the
Building is located and Employer's Liability insurance in the amount of
$3,000,000. per occurrence.

 

(c)          Tenant shall obtain and maintain loss of income and extra expense
insurance in amounts as will reimburse Tenant for direct or indirect loss of
earnings attributable to all peril commonly insured against by prudent lessees
in the business of Tenant or attributable to prevention of access to the
Premises as a result of such perils.

 

(d)          So called “Special Form” insurance coverage for all of its
contents, furniture, furnishings, equipment, improvements, fixtures and personal
property located at the Premises providing protection in an amount equal to one
hundred percent (100%) of the replacement cost basis of said items. If this
Lease is terminated as the result of a casualty in accordance with Section 18,
the proceeds of said insurance attributable to the replacement of all tenant
improvements installed at the Premises by Landlord or at Landlord’s cost shall
be paid to Landlord.

 

-17-

 

 

(e)          Any other form or forms of insurance as Tenant or Landlord or any
mortgagees of Landlord may reasonably require from time to time in form, in
amounts and for insurance risks against which a prudent tenant would protect
itself.

 

15.2       Certificates of Insurance. Such insurance shall be effected with
insurers approved by Landlord, authorized to do business in the State wherein
the Building is situated under valid and enforceable policies wherein Tenant
names Landlord, Landlord’s managing agent and Landlord’s Mortgagees as
additional insureds. Such insurance shall provide that it shall not be canceled
or modified without at least thirty (30) days’ prior written notice to each
insured named therein. On or before the time Tenant and/or its contractors enter
the Premises in accordance with Articles 4 and 14 of this Lease and thereafter
not less than fifteen (15) days prior to the expiration date of each expiring
policy, original copies of the policies provided for in Article 15.1 issued by
the respective insurers, or certificates of such policies setting forth in full
the provisions thereof and issued by such insurers together with evidence
satisfactory to Landlord of the payment of all premiums for such policies, shall
be delivered by Tenant to Landlord and certificates as aforesaid of such
policies shall upon request of Landlord, be delivered by Tenant to the holder of
any mortgage affecting the Premises.

 

15.3       General. Tenant will save Landlord, its agents and employees,
harmless and will exonerate, defend and indemnify Landlord, its agents and
employees, from and against any and all claims, liabilities or penalties
asserted by or on behalf of any person, firm, corporation or public authority
arising from the Tenant’s breach of the Lease or;

 

(a)          On account of or based upon any injury to person, or loss of or
damage to property, sustained or occurring on the Premises on account of or
based upon the act, omission, fault, negligence or misconduct of any person
whomsoever (except to the extent the same is caused by the negligence or willful
misconduct of Landlord, its agents, contractors or employees, or as otherwise
expressly required by law);

 

(b)          On account of or based upon any injury to person, or loss of or
damage to property, sustained or occurring elsewhere (other than on the
Premises) in or about the Building (and, in particular, without limiting the
generality of the foregoing, on or about the elevators, stairways, public
corridors, sidewalks, concourses, arcades, malls, galleries, vehicular tunnels,
approaches, areaways, roof, or other appurtenances and facilities used in
connection with the Building or Premises) arising out of the use or occupancy of
the Building or Premises by the Tenant, or by any person claiming by, through or
under Tenant, or on account of or based upon the act, omission, fault,
negligence or misconduct of Tenant, its agents, employees or contractors;

 

(c)          On account of or based upon (including monies due on account of)
any work or thing whatsoever done (other than by Landlord or its contractors, or
agents or employees of either) on the Premises during the term of this Lease and
during the period of time, if any, prior to the Term Commencement Date that
Tenant may have been given access to the Premises; and

 

(d)          Tenant’s obligations under this Article 15.3 shall be insured
either under the Commercial General Liability Insurance required under Article
15 J, above, or by a contractual insurance rider or other coverage; and
certificates of insurance in respect thereof shall be provided by Tenant to
Landlord upon request.

 

15.4       Property of Tenant. In addition to and not in limitation of the
foregoing, Tenant covenants and agrees that, to the maximum extent permitted by
law, all merchandise, furniture, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the Premises or Building, in the public corridors, or on the
sidewalks, areaways and approaches adjacent thereto, shall be at the sole risk
and hazard of Tenant, and that if the whole or any part thereof shall be
damaged, destroyed, stolen or removed from any cause or reason whatsoever, no
part of said damage or loss shall be charged to, or borne by, Landlord.

 

-18-

 

 

15.5         Bursting of Pipes, etc. Landlord shall not be liable for any injury
or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, air contaminants or emissions, electricity, electrical or
electronic emanations or disturbance, water, rain or snow or leaks from any part
of the Building or from the pipes, appliances, equipment or plumbing works or
from the roof, street or subsurface or from any other place or caused by
dampness, vandalism, malicious mischief or by any other cause of whatever
nature, unless caused by or due to the negligence or willful misconduct of
Landlord, its agents, servants or employees, and then only after (i) notice to
Landlord of the condition claimed to constitute negligence or willful misconduct
and (ii) the expiration of a reasonable time after such notice has been received
by Landlord without Landlord having taken all reasonable and practicable means
to cure or correct such condition; and pending such cure or correction by
Landlord, Tenant shall take all reasonably prudent temporary measures and
safeguards to prevent any injury, loss or damage to persons or property. In no
event shall Landlord be liable for any loss, the risk of which is covered by
Tenant’s insurance or is required to be so covered by this Lease; nor shall
Landlord or its agents be liable for any such damage caused by other tenants or
persons in the Building or caused by operations in construction of any private,
public, or quasi-public work; nor shall Landlord be liable for any latent defect
in the Premises or in the Building.

 

15.6         Repairs and Alterations-No Diminution of Rental Value. Except as
otherwise provided in Article 18, there shall be no allowance to Tenant for
diminution of rental value and no liability' on the part of Landlord by reason
of inconvenience, annoyance or injury to Tenant arising from any repairs,
alterations, additions, replacements or improvements made by Landlord, or any
related work, Tenant or others in or to any portion of the Building or Premises
or any property adjoining the Building, or in or to fixtures, appurtenances, or
equipment thereof, or for failure of Landlord or others to make any repairs,
alterations, additions or improvements in or to any portion of the Building, or
of the Premises, or in or to the fixtures, appurtenances or equipment thereof.

 

15.7         Landlord Insurance. Landlord shall maintain and keep in effect
throughout the Term of this Lease (a) insurance against loss or damage to the
Building by fire or other casualty as may be included within either fire and
extended coverage insurance or "special form" insurance in commercially
reasonable amounts, or such other coverages, amounts and/or endorsements as
Landlord determines in its sole but good faith judgment, (b) commercial general
liability insurance in amounts determined by Landlord in its sole but good faith
judgment, and (c) such other insurance coverages and policies as Landlord
determines in its sole but good faith judgment. Any such coverages may be
effected directly and/or through the use of blanket insurance coverage covering
more than one location and may contain such commercially reasonable deductibles
as Landlord may elect in its reasonable discretion. The cost of all such
insurance shall be included as part of Operating Costs.

 

16.         ASSIGNMENT, MORTGAGING AND SUBLETTING

 

16.1         Generally.(a) Tenant covenants and agrees that neither this Lease
nor the term and estate hereby granted, nor any interest herein or therein, will
be assigned, sublet, mortgaged, pledged, encumbered or otherwise transferred,
voluntarily, by operation of law or otherwise, and that neither the Premises,
nor any part thereof will be encumbered in any manner by reason of any act or
omission on the part of Tenant, or used or occupied, or permitted to be used or
occupied, or utilized for desk space or for mailing privileges, by anyone other
than Tenant, or for any use or purpose other than as stated in Exhibit I, or be
sublet, or offered or advertised for subletting. Notwithstanding the foregoing,
Tenant may assign or sublet (which term, without limitation, shall include the
granting of any concessions, licenses, occupancy rights, management arrangements
and the like) the whole or any part of the Premises with, in each instance,
having first received the express, written consent of Landlord, which consent
shall not be unreasonably withheld, delayed or conditioned.

 

-19-

 

 

(b)          Without limitation, it shall not be unreasonable for Landlord to
withhold such approval from any assignment or subletting where, in Landlord’s
opinion: (i) the proposed assignee or sublessee does not have a financial
standing and credit rating reasonably acceptable to Landlord; (ii) the business
in which the proposed assignee or sublessee is engaged could detract from the
Building, its value or the costs of ownership thereof; (iii) intentionally
omitted; (iv) the proposed sublessee or assignee is a current tenant or a
prospective tenant (meaning such tenant, within the past six (6) months
preceding the request for an assignment or sublease) has been shown or has been
presented with or has made an offer to lease space) of the Building; (v) the use
of the Premises by any sublessee or assignee (even though a Permitted Use)
violates any use restriction granted by Landlord in any other lease or would
otherwise cause Landlord to be in violation of its obligations under another
lease or agreement to which Landlord is a party; (vi) if such assignment or
subleasing is not approved of by the holder of any mortgage on the Building (if
such approval is required); (vii) a proposed assignee’s or subtenant’s business
will impose a burden on the Building’s parking facilities, elevators, common
areas, facilities, or utilities that is greater than the burden imposed by
Tenant, in Landlord’s reasonable judgment; (viii) any guarantor of this Lease
refuses to consent to the proposed transfer or to execute a written agreement
reaffirming the guaranty; (ix) Tenant is in default of any of its obligations
under the Lease at the time of the request or at the time of the proposed
assignment or sublease, each beyond any applicable notice or cure period; (x) if
requested by Landlord, the assignee or subtenant refuses to sign a
non-disturbance and attornment agreement in favor of Landlord’s lender; (xi)
Landlord has sued or been sued by the proposed assignee or subtenant or has
otherwise been involved in a legal dispute with the proposed assignee or
subtenant; (xii) the assignee or subtenant is involved in a business which is
not in keeping with the then current standards of the Building; (xiii) the
assignment or sublease will result in there being more than one (1) subtenant of
the Premises (e.g., the assignee or subtenant intends to use the Premises as an
executive suite); or (xiv) the assignee or subtenant is a governmental or
quasi-governmental entity or an agency, department or instrumentality of a
governmental or quasi-governmental agency. Landlord may condition its consent
upon such assignee or sublessee depositing with Landlord such additional
security as Landlord may reasonably require to assure the performance and
observance of the obligations of such party to Landlord. In no event, however,
shall Tenant assign this Lease or sublet the whole or any part of the Premises
to a proposed assignee or sublessee which has been judicially declared bankrupt
or insolvent according to law, or with respect to which an assignment has been
made of property for the benefit of creditors, or with respect to which a
receiver, guardian, conservator, trustee in involuntary bankruptcy or similar
officer has been appointed to take charge of all or any substantial part of the
proposed assignee’s or sublessee’s property by a court of competent
jurisdiction, or with respect to which a petition has been filed for
reorganization under any provisions of the Bankruptcy Code now or hereafter
enacted, or if a proposed assignee or sublessee has filed a petition for such
reorganization, or for arrangements under any provisions of the Bankruptcy Code
now or hereafter enacted and providing a plan for a debtor to settle, satisfy or
extend the time for the payment of debts.

 

(c)          Any request by Tenant for such consent shall set forth or be
accompanied by, in detail reasonably satisfactory to Landlord, the
identification of the proposed assignee or sublessee, its financial condition
and the terms on which the proposed assignment or subletting is to be made,
including, without limitation, a signed copy of all assignment and sublease
documents, and clearly stating the rent or any other consideration to be paid in
respect thereto; and such request shall be treated as Tenant’s warranty in
respect of the information submitted therewith. Tenant’s request shall not be
deemed complete or submitted until all of the foregoing information has been
received by Landlord. Landlord shall respond to such request for consent within
thirty (30) days following Landlord’s receipt of all information, documentation
and security required by Landlord with respect to such proposed sublease or
assignment.

 

(d)          The foregoing restrictions shall be binding on any assignee or
sublessee to which Landlord has consented, provided, notwithstanding anything
else contained in this Lease, Landlord’s consent to any further assignment,
subleasing or any sub-subleasing by any approved assignee or sublessee may be
withheld by Landlord at Landlord’s sole and absolute discretion.

 

(e)          Consent by Landlord to any assignment or subleasing shall not
include consent to the assignment or transferring of any lease renewal,
extension or other option, first offer, first refusal or other rights granted
hereunder, or any special privileges or extra services granted to tenant by
separate agreement (written or oral), or by addendum or amendment of the Lease.

 

-20-

 

 

(f)          In the case of any assignment of this Lease or subletting of the
Premises, the Tenant named herein shall be and remain fully and primarily liable
for the obligations of Tenant hereunder, notwithstanding such assignment or
subletting, including, without limitation, the obligation to pay the Yearly Rent
and other amounts provided under this Lease, and the Tenant shall be deemed to
have waived all suretyship defenses.

 

(g)          In addition to the foregoing, it shall be a condition of the
validity of any such assignment or subletting that the assignee or sublessee
agrees directly with Landlord, in form satisfactory to Landlord, to be bound by
all the obligations of Tenant hereunder, including, without limitation, the
obligation to pay Yearly Rent and other amounts provided for under this Lease,
the covenant regarding use and the covenant against further assignment and
subletting.

 

16.2       Reimbursement, Recapture and Excess Rent.

 

(a)          Tenant shall, upon demand, reimburse Landlord for the reasonable
fees and expenses (including reasonable legal and administrative fees and costs)
incurred by Landlord in processing any request to assign this Lease or to sublet
all or any portion of the Premises, whether or not Landlord agrees thereto, and
if Tenant shall fail promptly so to reimburse Landlord, the same shall be a
default in Tenant’s monetary obligations under this Lease subject to the
applicable grace and cure period set forth in Article 21.

 

(b)          If Tenant requests Landlord’s consent to assign this Lease or
sublet (or otherwise grant occupancy rights in and to) all or a portion of the
Premises, Landlord shall have the option, exercisable by written notice to
Tenant given within thirty (30) days after Landlord’s receipt of Tenant’s
completed request, to terminate this Lease as of the date specified in such
notice, which shall not be less than thirty (30) nor more than one hundred
twenty (120) days after the date of such notice, as to the entire Premises in
the case of a proposed assignment or subletting of the whole Premises, and as to
the portion of the Premises to be sublet in the case of a subletting of a
portion. In the event of termination in respect of a portion of the Premises,
the portion so eliminated shall be delivered to Landlord on the date specified
in good order and condition in the manner provided in this Lease at the end of
the Term and thereafter, to the extent necessary in Landlord’s judgment,
Landlord, at its own cost and expense, may have access to and may make
modification to the Premises (or portion thereof) so as to make such portion a
self-contained rental unit with access to common areas, elevators and the like.
Yearly Rent and the Total Rentable Area of the Premises shall be adjusted
according to the extent of the Premises for which the Lease is terminated.

 

(c)          Without limitation of the rights of Landlord hereunder in respect
thereto, if there is any assignment of this Lease by Tenant for consideration or
a subletting of the whole of the Premises by Tenant at a rent which exceeds the
rent payable hereunder by Tenant, or if there is a subletting of a portion of
the Premises by Tenant at a rent in excess of the subleased portion’s pro rata
share of the rent payable hereunder by Tenant, then Tenant shall pay to
Landlord, as additional rent, forthwith upon Tenant’s receipt of, in the case of
an assignment, one-half (1/2) of all of the consideration (or the cash
equivalent thereof) therefor which exceeds the rent payable hereunder by Tenant
and in the case of a subletting, one-half (1/2) of all of any such excess rent.
For the purposes of this subsection, the term “rent" shall mean all Yearly Rent,
additional rent or other payments and/or consideration payable by one party to
another for the use and occupancy of all or a portion of the Premises including,
without limitation, key money, or bonus money paid by the assignee or subtenant
to Tenant in connection with such transaction and any payment in excess of fair
market value for services rendered by Tenant to the assignee or subtenant or for
assets, fixtures, inventory, equipment or furniture transferred by Tenant to the
assignee or subtenant in connection with any such transaction, but shall exclude
any separate payments by Tenant for reasonable attorney’s fees, reasonable
broker’s commissions architectural and engineering fees, lease takeover
payments, costs of advertising the space for sublease or assignment and the
unamortized cost of initial and subsequent improvements to the Premises made by
Tenant, and leasehold improvements paid for by Tenant in connection with such
assignment or subletting.

 

-21-

 

 

(d)          If the Premises or any part thereof are sublet by Tenant, following
the occurrence of a default which has continued beyond the applicable cure
period, Landlord, in addition to any other remedies provided hereunder or at
law, may at its option collect directly from such sublessee(s) all rents
becoming due to the Tenant under such sublease(s) and apply such rent against
any amounts due Landlord by Tenant under this Lease, and Tenant hereby
irrevocably authorizes and directs such sublessee(s) to so make all such rent
payments, if so directed by Landlord; and it is understood that no such election
or collection or payment shall be construed to constitute a novation of this
Lease or a release of Tenant hereunder, or to create any lease or occupancy
agreement between the Landlord and such subtenant or impose any obligations on
Landlord, or otherwise constitute the recognition of such sublease by Landlord
for any purpose whatsoever.

 

(e)          The following terms and conditions shall apply to any subletting by
Tenant of all or any part of the Premises and shall be deemed included in all
subleases under this Lease whether or not expressly incorporated therein:

 

Tenant hereby absolutely and unconditionally assigns and transfers to Landlord
all of Tenant’s interest in all rentals and income arising from any sublease
entered into by Tenant, and Landlord may collect such rent and income and apply
same toward Tenant’s obligations under this Lease; provided, however, that until
a default occurs in the performance of Tenant’s obligations under this Lease,
Tenant may receive, collect and enjoy the rents accruing under such sublease.
Landlord shall not, by reason of this or any other assignment of such rents to
Landlord nor by reason of the collection of the rents from a subtenant, be
deemed to have assumed or recognized any sublease or to be liable to the
subtenant for any failure of Tenant to perform and comply with any of Tenant’s
obligations to such subtenant under such sublease, including, but not limited
to, Tenant’s obligation to return any security deposit. Tenant hereby
irrevocably authorizes and directs any such subtenant, upon receipt of a written
notice from Landlord stating that a default exists in the performance of
Tenant’s obligations under this Lease, to pay to Landlord the rents due as they
become due under the sublease. Tenant agrees that such subtenant shall have the
right to rely upon any such statement and request from Landlord, and that such
subtenant shall pay such rents to Landlord without any obligation or right to
inquire as to whether such default exists and notwithstanding any notice from or
claim from Tenant to the contrary. In the event Tenant shall default in the
performance of its obligations under this Lease or Landlord terminates this
Lease by reason of a default of Tenant, Landlord at its option and without any
obligation to do so, may require any subtenant to attorn to Landlord, in which
event Landlord shall undertake the obligations of Tenant under such sublease
from the time of the exercise of said option to the termination of such
sublease; provided, however, Landlord shall not be liable for any prepaid rents
or security deposit paid by such subtenant to Tenant or for any other prior
defaults of Tenant under such sublease.

 

16.3         Certain Transfers/Miscellaneous.

 

Notwithstanding any other provision of this Article 16, transactions with an
entity (i) into or with which Tenant is merged or consolidated, (ii) to which
substantially all of Tenant’s assets are transferred as a going concern, or
(iii) which controls or is controlled by Tenant or is under common control with
Tenant, shall not be deemed to be an assignment or subletting within the meaning
of this Article, provided that in any of such events (1) Landlord receives prior
written notice of any such transactions, (2) the assignee or subtenant agrees
directly with Landlord, by written instrument in form satisfactory to Landlord,
to be bound by all the obligations of Tenant hereunder including, without
limitation, the covenant against further assignment and subletting, (3) in no
event shall Tenant be released from its obligations under this Lease, (4) any
such transfer or transaction is for a legitimate, regular business purpose of
Tenant other than a transfer of Tenant’s interest in this Lease, and (5) the
involvement by Tenant or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, refinancing,
transfer, leveraged buyout or otherwise) whether or not a formal assignment or
hypothecation of this Lease or Tenant’s assets occurs, will not result in a
reduction of the “‘Net Worth of Tenant as hereinafter defined, below an amount
equal to such Net Worth of Tenant as it is represented to Landlord at the time
of the execution by Landlord of this Lease, or as it exists immediately prior to
said transaction or transactions constituting such reduction, at whichever time
said Net Worth of Tenant was or is greater. “Net Worth” of Tenant for purposes
of this section shall be the net worth and liquidity of Tenant (excluding any
guarantors) established under generally accepted accounting principles
consistently applied.

 

-22-

 

 

The listing of any name other than that of Tenant, whether on the doors of the
Premises or on the Building directory, or otherwise, shall not operate to vest
in any such other person, firm or corporation any right or interest in this
Lease or in the Premises or be deemed to effect or evidence any consent of
Landlord, it being expressly understood that any such listing is a privilege
extended by Landlord revocable at will by written notice to Tenant.

 

Any consent by Landlord to a particular assignment or subletting shall not in
any way diminish the prohibition stated in the first sentence of this Article 16
or the continuing liability of the Tenant named on Exhibit 1 as the party Tenant
under this Lease. No assignment or subletting shall affect the purpose for which
the Premises may be used as stated in Exhibit 1.

 

17.         MISCELLANEOUS COVENANTS

 

Tenant covenants and agrees as follows:

 

17.1         Rules and Regulations. Tenant will faithfully observe and comply
with the Rules and Regulations, if any, annexed hereto and such other and
further reasonable Rules and Regulations as Landlord hereafter at any time or
from time to time may make and may communicate in writing to Tenant, which in
the reasonable judgment of Landlord shall be necessary for the reputation,
safety, care or appearance of the Building, or the preservation of good order
therein, or the operation or maintenance of the Building, or the equipment
thereof, or the comfort of tenants or others in the Building, provided, however,
that in the case of any conflict between the provisions of this Lease and any
such regulations, the provisions of this Lease shall control, and provided
further that nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce the Rules and Regulations or the
terms, covenants or conditions in any other lease as against any other tenant
and Landlord shall not be liable to Tenant for violation of the same by any
other tenant or such other tenant’s servants, employees, agents, contractors,
visitors, invitees or licensees.

 

17.2         Access to Premises-Shoring. Tenant shall: (i) permit Landlord to
erect, use and maintain pipes, ducts and conduits in and through the Premises,
provided the same do not materially reduce the floor area or materially
adversely affect the appearance thereof; (ii) upon prior oral notice (except
that no notice shall be required in emergency situations), permit Landlord and
any mortgagee of the Building or the Building and land or of the interest of
Landlord therein, and any lessor under any ground or underlying lease, and their
representatives, to have free and unrestricted access to and to enter upon the
Premises at all reasonable hours for the purposes of inspection or of making
repairs, replacements or improvements in or to the Premises or the Building or
equipment (including, without limitation, sanitary, electrical, heating, air
conditioning or other systems) or of complying with all laws, orders and
requirements of governmental or other authority or of exercising any right
reserved to Landlord by this Lease (including the right during the progress of
any such repairs, replacements or improvements or while performing work and
furnishing materials in connection with compliance with any such laws, orders or
requirements to take upon or through, or to keep and store within, the Premises
all necessary materials, tools and equipment); and (iii) permit Landlord, at
reasonable times and upon prior oral notice, to show the Premises during
ordinary business hours to any existing or prospective mortgagee, ground lessor,
space lessee, purchaser, or assignee of any mortgage, of the Building or of the
Building and the land or of the interest of Landlord therein, and during the
period of twelve (12) months next preceding the Termination Date to any person
contemplating the leasing of the Premises or any part thereof. If, during the
last month of the term, Tenant shall have removed all or substantially all of
Tenant’s property therefrom, Landlord may immediately enter and alter, renovate
and redecorate the Premises, without elimination or abatement of rent, or
incurring liability to Tenant for any compensation, and such acts shall have no
effect upon this Lease. If Tenant shall not be personally present to open and
permit an entry into the Premises at any time when for any reason an entry
therein shall be necessary or permissible, Landlord or Landlord’s agents may
enter the same by a master key, or may forcibly enter the same in the event of
an emergency, without rendering Landlord or such agents liable therefor (if
during such entry Landlord or Landlord's agents shall accord reasonable care to
Tenant’s property), and without in any manner affecting the obligations and
covenants of this Lease. Provided that Landlord shall incur no additional
expense thereby, Landlord shall exercise its rights of access to the Premises
permitted under any of the terms and provisions of this Lease in such manner as
to minimize to the extent practicable interference with Tenant’s use and
occupation of the Premises and, except in the event of emergency circumstances
or in the event of a default by Tenant under the terms of this Lease, Landlord’s
entry into the Premises shall be subject to Tenant’s reasonable security
conditions including, but not limited to, reasonable advance notice (which
notice may be oral) to Tenant and Tenant’s right to elect to have a
representative of Tenant present at all times during periods of such access. If
an excavation shall be made upon land adjacent to the Premises or shall be
authorized to be made, Tenant shall afford to the person causing or authorized
to cause such excavation, license to enter upon the Premises for the purpose of
doing such work as said person shall deem necessary to preserve the Building
from injury or damage and to support the same by proper foundations without any
claims for damages or indemnity against Landlord, or diminution or abatement of
rent.

 

-23-

 

 

17.3         Accidents to Sanitary and Other Systems. Tenant shall give to
Landlord prompt notice of any fire or accident in the Premises or in the
Building and of any damage to, or defective condition in, any part or
appurtenance of the Building including, without limitation, sanitary,
electrical, ventilation, heating and air conditioning or other systems located
in, or passing through, the Premises of which it becomes aware. Except as
otherwise provided in Articles 18 and 20, and subject to Tenant’s obligations in
Article 14, such damage or defective condition shall be remedied by Landlord
with reasonable diligence, but if such damage or defective condition was caused
by Tenant or by the employees, licensees, contractors or invitees of Tenant, the
cost to remedy the same shall be paid by Tenant. In addition, all reasonable
costs incurred by Landlord in connection with the investigation of any notice
given by Tenant shall be paid by Tenant if the reported damage or defective
condition was caused by Tenant or by the employees, licensees, contractors, or
invitees of Tenant. Tenant shall not be entitled to claim any eviction from the
Premises or any damages arising from any such damage or defect unless and until
Landlord shall have failed to commence to perform such obligations hereunder
relating to such damage or defect within thirty (30) days, or such additional
time as is reasonably required to correct any such default, after notice by
Tenant to Landlord properly specifying wherein Landlord has failed to perform
any such obligation; and in case of a claim of eviction unless such damage or
defective condition shall have rendered the Premises untenantable and they shall
not have been made tenantable by Landlord within a reasonable time.

 

17.4         Signs, Blinds and Drapes. Tenant shall put no signs in any part of
the Building except, at Tenant’s sole cost and subject to Landlord’s prior
reasonable approval, on the entrances to the Premises. No signs or blinds may be
put on or in any window or elsewhere if visible from the exterior of the
Building, nor may the building standard drapes or blinds be removed by Tenant.
Notwithstanding the foregoing, Landlord shall provide, at its cost, Building
standard signage on all tenant directories within the Complex including the
three (3) exterior kiosks located at the pedestrian level entries to the Complex
as well as the garage lobby entrance and elevator lobby directory for the
Building. Tenant may hang its own drapes, provided that they shall not in any
way interfere with the building standard drapery or blinds or be visible from
the exterior of the Building and that such drapes are so hung and installed that
when drawn, the building standard drapery or blinds are automatically also
drawn. Any signs or lettering in the public corridors or on the doors shall
conform to Landlord’s building standard design. Neither Landlord’s name, nor the
name of the Building or Complex of which the Building is a part, or the name of
any other structure erected therein shall be used without Landlord’s consent in
any advertising material (except on business stationery or as an address in
advertising matter), nor shall any such name, as aforesaid, be used in any
undignified, confusing, detrimental or misleading manner.

 

-24-

 

 

17.5         Estoppel Certificate and Financial Statements. Tenant shall at any
time and from time to time upon not less than ten (10) business days’ prior
notice by Landlord to Tenant, execute, acknowledge and deliver to Landlord a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), and the dates to which
the Yearly Rent and other charges have been paid in advance, if any, stating
whether or not Landlord is in default in performance of any covenant, agreement,
term, provision or condition contained in this Lease and, if so, specifying each
such default and such other facts as Landlord may reasonably request, it being
intended that any such statement delivered pursuant hereto may be relied upon by
any prospective purchaser of the Building or of the Building and the land or of
any interest of Landlord therein, any mortgagee or prospective mortgagee
thereof, any lessor or prospective lessor thereof, any lessee or prospective
lessee thereof, or any prospective assignee of any mortgage thereof. Time is of
the essence in respect of any such requested certificate, Tenant hereby
acknowledging the importance of such certificates in mortgage financing
arrangements, prospective sale and the like. In the event Tenant fails to
execute and deliver such certificate to Landlord within such ten (10) business
day period, then, in addition to any other rights or remedies Landlord may have
hereunder, upon Tenant’s failure to so respond to a second notice within three
(3) business days, Tenant hereby appoints Landlord Tenant’s attorney-in-fact in
its name and behalf to execute such statement if Tenant shall fail to execute
such statement within such three (3) business day period. Within 120 days after
the end of Tenant’s fiscal years during the term of this Lease, Tenant agrees to
furnish to Landlord copies of Tenant’s most recent annual, quarterly and monthly
financial statements, audited if available (if such audited financial statement
is not available, such financial statement may be certified by an officer (vice
president or higher) of Tenant). The financial statements shall be prepared in
accordance with generally accepted accounting principles, consistently applied.
The financial statements shall include a balance sheet and a statement of profit
and loss, and the annual financial statement shall also include a statement of
changes in financial position and appropriate explanatory notes. Landlord may
deliver the financial statements to any prospective or existing mortgagee or
purchaser of the Building and/or Complex and Landlord shall make commercially
reasonable efforts to provide that such prospective or existing mortgagee or
purchaser agrees to hold such financial statements in confidence.

 

17.6         Prohibited Materials and Property. Subject to Section 29.11, Tenant
shall not bring or permit to be brought or kept in or on the Premises or
elsewhere in the Building (i) any inflammable, combustible or explosive fluid,
material, chemical or substance including, without limitation, any hazardous
substances as defined under Massachusetts General Laws chapter 21E, the Federal
Comprehensive Environmental Response Compensation and Liability Act (CERCLA), 42
USC §9601 et seq., as amended, under Section 3001 of the Federal Resource
Conservation and Recovery Act of 1976, as amended, or under any regulation of
any governmental authority regulating environmental or health matters (except
for standard office supplies stored in proper containers), (ii) any materials,
appliances or equipment (including, without limitation, materials, appliances
and equipment selected by Tenant for the construction or other preparation of
the Premises and furniture and carpeting) which pose any danger to life, safety
or health or may cause damage, injury or death; (iii) any unique, unusually
valuable, rare or exotic property', work of art or the like unless the same is
fully insured under all-risk coverage, or (iv) any data processing, electronic,
optical or other equipment or property of a delicate, fragile or vulnerable
nature unless the same are housed, shielded and protected against harm and
damage, whether by cleaning or maintenance personnel, radiations or emanations
from other equipment now or hereafter installed in the Building, or otherwise.
Nor shall Tenant cause or permit any potentially harmful air emissions, odors of
cooking or other processes, or any unusual or other objectionable odors or
emissions to emanate from or permeate the Premises.

 

17.7         Requirements of Law-Fines and Penalties. Tenant at its sole expense
shall comply with all laws, rules, orders and regulations, including, without
limitation, all energy-related requirements, of Federal, State, County and
Municipal Authorities and with any direction of any public officer or officers,
pursuant to law, which shall impose any duty upon Landlord or Tenant with
respect to or arising out of Tenant’s use or occupancy of the Premises. Tenant
shall reimburse and compensate Landlord for all expenditures made by, or damages
or fines sustained or incurred by, Landlord due to nonperformance or
noncompliance with or breach or failure to observe any item, covenant, or
condition of this Lease upon Tenant’s part to be kept, observed, performed or
complied with. If Tenant receives notice of any violation of law, ordinance,
order or regulation applicable to the Premises, it shall give prompt notice
thereof to Landlord.

 

-25-

 

 

17.8         Tenant’s Acts—Effect on Insurance. Tenant shall not do or permit to
be done any act or thing upon the Premises or elsewhere in the Building which
will invalidate or be in conflict with any insurance policies covering the
Building and the fixtures and property therein; and shall not do, or permit to
be done, any act or thing upon the Premises which shall subject Landlord to any
liability or responsibility for injury to any person or persons or to property
by reason of any business or operation being carried on upon said Premises or
for any other reason. Tenant at its own expense shall comply with all rules,
orders, regulations and requirements of the Board of Fire Underwriters, or any
other similar body having jurisdiction, and shall not (i) do, or permit anything
to be done, in or upon the Premises, or bring or keep anything therein, except
as now or hereafter permitted by the Fire Department, Board of Underwriters,
Fire Insurance Rating Organization, or other authority having jurisdiction, and
then only in such quantity and manner of storage as will not increase the rate
for any insurance applicable to the Building, or (ii) use the Premises in a
manner which shall increase such insurance rates on the Building, or on property
located therein, over that applicable when Tenant first took occupancy of the
Premises hereunder. If by reason of the failure of Tenant to comply with the
provisions hereof the insurance rate applicable to any policy of insurance shall
at any time thereafter be higher than it otherwise would be, the Tenant shall
reimburse Landlord for that part of any insurance premiums thereafter paid by
Landlord, which shall have been charged because of such failure by Tenant.

 

17.9         Miscellaneous. Tenant shall not suffer or permit the Premises or
any fixtures, equipment or utilities therein or serving the same, to be
overloaded, damaged or defaced, nor permit any hole to be drilled or made in any
part thereof. Tenant shall not suffer or permit any employee, contractor,
business invitee or visitor to violate any covenant, agreement or obligations of
the Tenant under this Lease.

 

18.         DAMAGE BY FIRE, ETC.

 

(a)          If the Premises or the Building are damaged in whole or in part by
any fire or other casualty (a “casualty”), the Tenant shall immediately give
notice thereof to the Landlord. Unless this Lease is terminated as provided
herein, the Landlord, at its own expense (except for any insurance deductibles,
which shall be deemed Operating Costs), and proceeding with due diligence and
all reasonable dispatch, but subject to delays beyond the reasonable control of
Landlord, shall repair and reconstruct the same so as to restore the Premises
(but not any alterations or additions made by or for Tenant or any trade
fixtures, equipment or personal property of Tenant) to substantially the same
condition they were in prior to the casualty, subject to zoning, building and
other laws then in effect. Notwithstanding the foregoing, in no event shall
Landlord be obligated either to repair or rebuild if the damage or destruction
results from an uninsured casualty or if the costs of such repairing or
rebuilding exceeds the amount of the insurance proceeds (net of all costs and
expenses incurred in obtaining same) received by Landlord on account thereof.
Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to the business of Tenant resulting from delays in repairing such damage.

 

(b)          Landlord shall, within forty-five (45) days after the occurrence of
a casualty, provide Tenant with a good faith estimate of the time required to
repair the damage to the Premises or the Building, as provided herein; if such
estimate is for a period of more than one hundred eighty (180) days from the
occurrence of the casualty (or during the last eighteen (18) months of the term,
for a period of more than ninety (90) days), the Premises shall be deemed
“substantially damaged”. If the Premises or the Building are substantially
damaged, Landlord may elect to terminate this Lease by giving Tenant written
notice of such termination within sixty (60) days of the date of such casualty;
and if the Premises or the Building are substantially damaged, and if as a
result the Premises are rendered untenantable or inaccessible for the uses
permitted under this Lease, then Tenant may terminate this Lease by giving
Landlord written notice of such termination within sixty (60) days of the date
of such casualty.

 

(c)          For so long as such damage results in material interference with
the operation of Tenant’s use of the Premises which material interference causes
Tenant to be unable to use the Premises, the Yearly Rent payable by Tenant shall
abate or be reduced proportionately for the period, commencing on the day
following such material interference and continuing until the Premises has been
substantially restored. Notwithstanding the foregoing, if such casualty was due
to the fault or neglect of Tenant or Tenant’s employees, contractors, invitees
or agents, such abatement or reduction shall be made only if and to the extent
of any proceeds of rental interruption insurance actually received by Landlord
and allocated to the Premises.

 

-26-

 

 

(d)          If the Premises are damaged by a casualty, and the Lease is not
terminated as provided herein, the Tenant, at its own expense, and proceeding
with all reasonable dispatch, shall repair and reconstruct all of the
improvements, alterations and additions made to the Premises by or for Tenant,
including and any trade fixtures, equipment or personal property of Tenant which
shall have been damaged or destroyed.

 

Any dispute between the parties relating to the provisions or obligations in
this Article 18 shall be submitted to arbitration pursuant to Article 29.5
hereof.

 

19.         WAIVER OF SUBROGATION

 

In any case in which Tenant shall be obligated to pay to Landlord any loss,
cost, damage, liability, or expense suffered or incurred by Landlord, Landlord
shall allow to Tenant as an offset against the amount thereof (i) the net
proceeds of any insurance collected by Landlord for or on account of such loss,
cost, damage, liability or expense, provided that the allowance of such offset
does not invalidate or prejudice the policy or policies under which such
proceeds were payable, and (ii) if such loss, cost, damage, liability or expense
shall have been caused by a peril against which Landlord has agreed to procure
insurance coverage under the terms of this Lease, the amount of such insurance
coverage, whether or not actually procured by Landlord.

 

In any case in which Landlord or Landlord’s managing agent shall be obligated to
pay to Tenant any loss, cost, damage, liability or expense suffered or incurred
by Tenant, Tenant shall allow to Landlord or Landlord’s managing agent, as the
case may be, as an offset against the amount thereof (i) the net proceeds of any
insurance collected by Tenant for or on account of such loss, cost, damage,
liability, or expense, provided that the allowance of such offset does not
invalidate the policy or policies under which such proceeds were payable and
(ii) the amount of any loss, cost, damage, liability or expense caused by a
peril against which Tenant is obligated to procure insurance coverage under the
terms of this Lease, the amount of such insurance coverage, whether or not
actually procured by Tenant.

 

The parties hereto shall each procure an appropriate clause in, or endorsement
on, any property insurance policy covering the Premises and the Building and
personal property, fixtures and equipment located thereon and therein, pursuant
to which the insurance companies waive subrogation or consent to a waiver of
right of recovery in favor of either party, its respective agents or employees.
Having obtained such clauses and/or endorsements, each party hereby agrees that
it will not make any claim against or seek to recover from the other or its
agents or employees for any loss or damage to its property or the property of
others resulting from fire or other perils covered by such property insurance.

 

20.         CONDEMNATION-EMINENT DOMAIN

 

(a)          In the event of any condemnation or taking in any manner for public
or quasi-public use, which shall be deemed to include a voluntary conveyance in
lieu of a taking (a “taking”) of the whole of the Building, this Lease shall
forthwith terminate as of the date when Tenant is required to vacate the
Premises.

 

(b)          Unless this Lease is terminated as provided herein, the Landlord,
at its own expense, and proceeding with due diligence and all reasonable
dispatch, but subject to delays beyond the reasonable control of Landlord, shall
restore the remaining portion of the Premises (but not any alterations or
improvements made by or for Tenant or any trade fixtures, equipment or personal
property of Tenant) and the necessary portions of the Building as nearly as
practicable to the same condition as it was prior to such taking, subject to
zoning and building laws then in effect. Notwithstanding the foregoing,
Landlord’s obligation to restore the remaining portion of the Premises shall be
limited to the extent of the condemnation proceeds (net of all costs and
expenses incurred in connection with same) received by Landlord on account
thereof. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant resulting from delays in restoring
the Premises.

 

-27-

 

 

(c)          In the event that only a part of the Premises or the Building shall
be taken, then, if such taking is a substantial taking (as hereinafter defined),
either Landlord or Tenant may by delivery of notice in writing to the other
within sixty (60) days following the date on which Landlord’s title has been
divested by such authority, terminate this Lease, effective as of the date when
Tenant is required to vacate any portion of the Premises or appurtenant rights.
A “substantial taking” shall mean a taking which: requires restoration and
repair of the remaining portion of the Building that cannot in the ordinary
course be reasonably expected to be repaired within one hundred eighty (180)
days; results in the loss of reasonable access to the Premises; or results in
the loss of more than twenty-five percent (25%) of the rentable floor area of
the Premises.

 

(d)          If this Lease is not terminated as aforesaid, then this Lease shall
continue in full force and effect, provided if as a result of which there is
material interference with the operation of Tenant’s use of the Premises, then
the Yearly Rent and additional rent payable by Tenant shall be justly and
equitably abated and reduced according to the nature and extent of the loss of
use thereof suffered by Tenant.

 

(e)          Landlord shall have and hereby reserves and excepts, and Tenant
hereby grants and assigns to Landlord, all rights to recover for damages to the
Building, the Complex, and the leasehold interest hereby created (including any
award made for the value of the estate vested by this Lease in Tenant), and to
compensation accrued or hereafter to accrue by reason of such taking, and by way
of confirming the foregoing, Tenant hereby grants and assigns, and covenants
with Landlord to grant and assign, to Landlord all rights to such damages of
compensation. Nothing contained herein shall be construed to prevent Tenant from
prosecuting in any condemnation proceedings a separate claim for the value of
any of Tenant’s personal property and for relocation expenses and business
losses, provided that such action shall not affect the amount of compensation
otherwise recoverable by Landlord from the taking authority.

 

Any dispute between the parties relating to the provisions or obligations in
this Article 20 shall be submitted to arbitration pursuant to Article 29.5
hereof.

 

-28-

 

 

21.         DEFAULT

 

21.1         Conditions of Limitation-Re-Entry-Termination. This Lease and the
herein term and estate are, upon the condition that if (a) subject to Article
21.7, Tenant shall neglect or fail to perform or observe any of the Tenant’s
covenants or agreements herein, including (without limitation) the covenants or
agreements with regard to the payment when due of rent, additional charges,
reimbursement for increase in Landlord’s costs, or any other charge payable by
Tenant to Landlord (all of which shall be considered as part of Yearly Rent for
the purposes of invoking Landlord’s statutory or other rights and remedies in
respect of payment defaults); or (b) Tenant shall vacate, desert or abandon the
Premises or the same shall become, or shall appear to have become, vacant
(whether or not the keys shall have been surrendered or the rent shall have been
paid); or (c) Tenant shall be involved in financial difficulties as evidenced by
an admission in writing by Tenant of Tenant’s inability to pay its debts
generally as they become due, or by the making or offering to make a composition
of its debts with its creditors; or (d) Tenant shall make an assignment or trust
mortgage, or other conveyance or transfer of like nature, of all or a
substantial part of its property for the benefit of its creditors, or (e) an
attachment on mesne process, on execution or otherwise, or other legal process
shall issue against Tenant or its property and a sale of any of its assets shall
be held thereunder; or (f) any judgment, final beyond appeal or any lien,
attachment or the like shall be entered, recorded or filed against Tenant in any
court, registry, etc. and Tenant shall fail to pay such judgment within thirty
(30) days after the judgment shall have become final beyond appeal or to
discharge or secure by surety bond such lien, attachment, etc. within thirty
(30) days of such entry, recording or filing, as the case may be; or (g) the
leasehold hereby created shall be taken on execution or by other process of law
and shall not be revested in Tenant within thirty (30) days thereafter; or (h) a
receiver, sequesterer, trustee or similar officer shall be appointed by a court
of competent jurisdiction to take charge of all or any part of Tenant’s property
and such appointment shall not be vacated within thirty (30) days; or (i) any
proceeding shall be instituted by or against Tenant pursuant to any of the
provisions of any Act of Congress or State law relating to bankruptcy,
reorganizations, arrangements, compositions or other relief from creditors, and,
in the case of any proceeding instituted against it, if Tenant shall fail to
have such proceedings dismissed within thirty (30) days or if Tenant is adjudged
bankrupt or insolvent as a result of any such proceeding, or (j) any event shall
occur or any contingency shall arise whereby this Lease, or the term and estate
thereby created, would (by operation of law or otherwise) devolve upon or pass
to any person, firm or corporation other than Tenant, except as expressly
permitted under Article 16 hereof - then, and in any such event Landlord may, by
notice to Tenant, elect to terminate this Lease; and thereupon (and without
prejudice to any remedies which might otherwise be available for arrears of rent
or other charges due hereunder or preceding breach of covenant or agreement and
without prejudice to Tenant’s liability for damages as hereinafter stated), upon
the giving of such notice, this Lease shall terminate as of the date specified
therein as though that were the Termination Date as stated in Section 3.2.
Without being taken or deemed to be guilty of any manner of trespass or
conversion, and without being liable to indictment, prosecution or damages
therefor, Landlord may, forcibly if necessary, enter into and upon the Premises
(or any part thereof in the name of the whole); repossess the same as of its
former estate; and expel Tenant and those claiming under Tenant. Wherever
“Tenant “ is used in subdivisions (c), (d), (e), (f), (g), (h) and (i) of this
Article 25.1, it shall be deemed to include any one of (i) any corporation of
which Tenant is a controlled subsidiary and (ii) any guarantor of any of
Tenant’s obligations under this Lease. The words “re-entry” and “re-enter” as
used in this Lease are not restricted to their technical legal meanings.

 

21.2         Intentionally Omitted.

 

21.3         Damages-Termination. Upon the termination of this Lease under the
provisions of this Article 21, Tenant shall pay to Landlord the rent and other
charges payable by Tenant to Landlord up to the time of such termination, shall
continue to be liable for any preceding breach of covenant, and in addition,
shall pay to Landlord as damages, at the election of Landlord

 

either:

 

(x)          the amount by which, at the time of the termination of this Lease
(or at any time thereafter if Landlord shall have initially elected damages
under subparagraph (y), below), (i) the aggregate of the rent and other charges
projected over the period commencing with such termination and ending on the
Termination Date as stated in Exhibit 1 exceeds (ii) the aggregate projected
fair market rental value of the Premises for such period;

 

or:

 

(y)          amounts equal to the rent and other charges which would have been
payable by Tenant had this Lease not been so terminated, payable upon the due
dates therefor specified herein following such termination and until the
Termination Date as specified in Exhibit 1, provided, however, if Landlord shall
re-let the Premises during such period, that Landlord shall credit Tenant with
the net rents received by Landlord from such re-letting, such net rents to be
determined by first deducting from the gross rents as and when received by
Landlord from such re-letting the expenses incurred or paid by Landlord in
terminating this Lease, as well as the expenses of re-letting, including
altering and preparing the Premises for new tenants, brokers’ commissions, and
all other similar and dissimilar expenses properly chargeable against the
Premises and the rental therefrom, it being understood that any such re-letting
may be for a period equal to or shorter or longer than the remaining term of
this Lease; and provided, further, that (i) in no event shall Tenant be entitled
to receive any excess of such net rents over the sums payable by Tenant to
Landlord hereunder and (it) in no event shall Tenant be entitled in any suit for
the collection of damages pursuant to this Subparagraph (y) to a credit in
respect of any net rents from a re-letting except to the extent that such net
rents are actually received by Landlord prior to the commencement of such suit.
If the Premises or any part thereof should be re-let in combination with other
space, then proper apportionment on a square foot area basis shall be made of
the rent received from such re-letting and of the expenses of re-letting.

 

-29-

 

 

In calculating the rent and other charges under Subparagraph (x), above, there
shall be included, in addition to the Yearly Rent, Tax Share and Operating
Expense Share and all other considerations agreed to be paid or performed by
Tenant, on the assumption that all such amounts and considerations would have
remained constant (except as herein otherwise provided) for the balance of the
full term hereby granted.

 

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the term of this Lease would have expired if it had not been terminated
hereunder.

 

Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant. Notwithstanding anything
to the contrary, Landlord shall be entitled to recover, in addition to the rent
and other charges under Subparagraph (x) or (y) above, any other amount
necessary to compensate Landlord for all detriment proximately caused by
Tenant’s failure to perform its obligations under the Lease or which in the
ordinary course of things would be likely to result therefrom, including, but
not limited to, the cost of recovering possession of the Premises, reasonable
attorneys’ fees, any real estate commissions actually paid by Landlord and the
unamortized value of any free rent, reduced rent, tenant improvement allowance
or other economic concessions provided by Landlord.

 

21.4         Fees and Expenses.

 

(a)          If Tenant shall default in the performance of any covenant on
Tenant’s part to be performed as in this Lease contained, Landlord may
immediately, or at any time thereafter, without notice, perform the same for the
account of Tenant. If Landlord at any time is compelled to pay or elects to pay
any sum of money, or do any act which will require the payment of any sum of
money, by reason of the failure of Tenant to comply with any provision hereof,
or if Landlord is compelled to or does incur any expense, including reasonable
attorneys’ fees, in instituting, prosecuting, and/or defending any action or
proceeding instituted by reason of any default of Tenant hereunder, Tenant shall
on demand pay to Landlord by way of reimbursement the sum or sums so paid by
Landlord with all costs and damages, plus interest computed as provided in
Article 6 hereof.

 

(b)          Tenant shall pay Landlord’s cost and expense, including reasonable
attorneys’ fees, incurred (i) in enforcing any obligation of Tenant under this
Lease or (ii) as a result of Landlord, without its fault, being made party to
any litigation pending by or against Tenant or any persons claiming through or
under Tenant.

 

21.5         Waiver of Redemption. Tenant does hereby waive and surrender all
rights and privileges which it might have under or by reason of any present or
future law to redeem the Premises or to have a continuance of this Lease for the
term hereby demised after being dispossessed or ejected therefrom by process of
law or under the terms of this Lease or after the termination of this Lease as
herein provided.

 

21.6         Landlord’s Remedies Not Exclusive. The specified remedies to which
Landlord may resort hereunder are cumulative and are not intended to be
exclusive of any remedies or means of redress to which Landlord may at any time
be lawfully entitled, and Landlord may invoke any remedy (including the remedy
of specific performance) allowed at law or in equity as if specific remedies
were not herein provided for.

 

-30-

 

 

21.7         Grace Period. Notwithstanding anything to the contrary in this
Article contained, Landlord agrees not to take any action to terminate this
Lease (a) for default by Tenant in the payment when due of any sum of money, if
Tenant shall cure such default within five (5) consecutive business days after
written notice thereof is given by Landlord to Tenant, provided, however, that
no such notice need be given and no such default in the payment of money shall
be curable if on two (2) prior occasions there had been a default in the payment
of money which had been cured after notice thereof had been given by Landlord to
Tenant as herein provided or (b) for default by Tenant in the performance of any
covenant other than a covenant to pay a sum of money, if Tenant shall cure such
default within a period of thirty (30) days after written notice thereof given
by Landlord to Tenant (the "Non-Monetary Grace Period”) (except where the nature
of the default is such that remedial action should appropriately take place
sooner, as indicated in such written notice), or within such additional period
as may reasonably be required to cure such default if (because of governmental
restrictions or any other cause beyond the reasonable control of Tenant) the
default is of such a nature that it cannot be cured within such thirty (30) day
period, provided, however, (1) that there shall be no extension of time beyond
such thirty (30) day period for the curing of any such default unless, not more
than ten (10) days after the receipt of the notice of default, Tenant in writing
(i) shall specify the cause on account of which the default cannot be cured
during such period and shall advise Landlord of its intention duly to institute
all steps necessary to cure the default and (ii) shall, as soon as reasonably
practicable, duly institute and thereafter diligently prosecute to completion
all steps necessary to cure such default and, (2) that no notice of the
opportunity to cure a default need be given, and no grace period whatsoever
shall be allowed to Tenant, if the default is incurable or if the covenant or
condition the breach of which gave rise to default had, by reason of a breach on
a prior occasion, been the subject of a notice hereunder to cure such default.
Notwithstanding the foregoing, Tenant shall have no right to notice or the
Non-Monetary Grace Period relating to its failure to (v) maintain all insurance
as required in Article 15 above; (w) deliver to Landlord the Security Deposit as
required by Section 29.13 below; (x) provide Landlord with Estoppel Certificates
as required pursuant to Section 17.5 above; (y) provide Landlord with
subordination agreements as required pursuant to Article 23 below; or (z)
provide Landlord with the certificates of insurance required pursuant to Article
15 above.

 

Notwithstanding anything to the contrary in this Article 21.7 contained, except
to the extent prohibited by applicable law, any statutory notice and grace
periods provided to Tenant by law are hereby expressly waived by Tenant.

 

22.         END OF TERM-ABANDONED PROPERTY

 

Upon the expiration or other termination of the term of this Lease, Tenant shall
peaceably quit and surrender to Landlord the Premises and all alterations and
additions thereto, broom clean, in good order, repair and condition (except as
provided herein and in Articles 8.7, 18 and 20) excepting only ordinary wear and
use (as defined in Article 14.1 hereof) and damage by fire or other casualty for
which, under other provisions of this Lease, Tenant has no responsibility of
repair or restoration. Tenant shall remove all of its property, including,
without limitation, all telecommunication, computer and other cabling installed
by Tenant in the Premises or elsewhere in the Building (unless Landlord agrees
in writing, at its sole discretion, that same may be labeled and left in place),
and, to the extent specified by Landlord as provided hereinabove, all
alterations and additions made by Tenant and all partitions made by Tenant
wholly within the Premises, and shall repair any damages to the Premises or the
Building caused by their installation or by such removal. Tenant’s obligation to
observe or perform this covenant shall survive the expiration or other
termination of the term of this Lease.

 

Tenant will remove any personal property from the Building and the Premises upon
or prior to the expiration or termination of this Lease and any such property
which shall remain in the Building or the Premises thereafter shall be
conclusively deemed to have been abandoned, and may either be retained by
Landlord as its property or sold or otherwise disposed of in such manner as
Landlord may see fit. If any part thereof shall be sold, Landlord may receive
and retain the proceeds of such sale and apply the same, at its option, against
the expenses of the sale, the cost of moving and storage, any arrears of Yearly
Rent, additional or other charges payable hereunder by Tenant to Landlord and
any damages to which Landlord may be entitled under Article 21 hereof or
pursuant to law.

 

-31-

 

 

If Tenant or anyone claiming under Tenant shall remain in possession of the
Premises or any part thereof after the expiration or prior termination of the
term of this Lease without any agreement in writing between Landlord and Tenant
with respect thereto, then, prior to the acceptance of any payments for rent or
use and occupancy by Landlord, the person remaining in possession shall be
deemed a tenant-at-sufferance. Whereas the parties hereby acknowledge that
Landlord may need the Premises after the expiration or prior termination of the
term of the Lease for other tenants and that the damages which Landlord may
suffer as the result of Tenant’s holding-over cannot be determined as of the
Execution Date hereof, in the event that Tenant so holds over, Tenant shall pay
to Landlord in addition to all rental and other charges due and accrued under
the Lease prior to the date of termination, charges (based upon fair market
rental value of the Premises) for use and occupation of the Premises thereafter
and, in addition to such sums and any and all other rights and remedies which
Landlord may have at law or in equity, an additional use and occupancy charge in
the amount of fifty percent (50%) of either the Yearly Rent and other charges
calculated (on a daily basis) at the highest rate payable under the terms of
this Lease, but measured from the day on which Tenant’s hold-over commenced and
terminating on the day on which Tenant vacates the Premises or the fair market
value of the Premises for such period, whichever is greater. In addition, Tenant
shall save Landlord, its agents and employees, harmless and will exonerate,
defend and indemnify Landlord, its agents and employees, from and against any
and all damages which Landlord may suffer on account of Tenant’s holdover in the
Premises after the expiration or prior termination of the term of the Lease.

 

23.         SUBORDINATION

 

(a)          Subject to any mortgagee’s or ground lessor’s election, as
hereinafter provided for, this Lease is subject and subordinate in all respects
to all matters of record (including, without limitation, deeds and land
disposition agreements), ground leases and/or underlying leases, and all
mortgages, any of which may now or hereafter be placed on or affect such leases
and/or the real property of which the Premises are a part, or any part of such
real property, and/or Landlord’s interest or estate therein, and to each advance
made and/or hereafter to be made under any such mortgages, and to all renewals,
modifications, consolidations, replacements and extensions thereof and all
substitutions therefor. This Article 23 shall be self-operative and no further
instrument or subordination shall be required. In confirmation of such
subordination, Tenant shall execute, acknowledge and deliver promptly any
certificate or instrument that Landlord and/or any mortgagee and/or lessor under
any ground or underlying lease and/or their respective successors in interest
may request, subject to Landlord’s, mortgagee’s and ground lessor’s right to do
so for, on behalf and in the name of Tenant under certain circumstances, as
hereinafter provided. Tenant acknowledges that, where applicable, any consent or
approval hereafter given by Landlord may be subject to the further consent or
approval of such mortgagee and/or ground lessor; and the failure or refusal of
such mortgagee and/or ground lessor to give such consent or approval shall,
notwithstanding anything to the contrary in this Lease contained, constitute
reasonable justification for Landlord’s withholding its consent or approval.

 

(b)          Any such mortgagee or ground lessor may from time to time
subordinate or revoke any such subordination of the mortgage or ground lease
held by it to this Lease. Such subordination or revocation, as the case may be,
shall be effected by written notice to Tenant and by recording an instrument of
subordination or of such revocation, as the case may be, with the appropriate
registry of deeds or land records and to be effective without any further act or
deed on the part of Tenant. In confirmation of such subordination or of such
revocation, as the case may be, Tenant shall execute, acknowledge and promptly
deliver any certificate or instrument that Landlord, any mortgagee or ground
lessor may request, subject to Landlord’s, mortgagee’s and ground lessor’s right
to do so for, on behalf and in the name of Tenant under certain circumstances,
as hereinafter provided.

 

(c)          Without limitation of any of the provisions of this Lease, if any
ground lessor or mortgagee shall succeed to the interest of Landlord by reason
of the exercise of its rights under such ground lease or mortgage (or the
acceptance of voluntary conveyance in lieu thereof) or any third party
(including, without limitation, any foreclosure purchaser or mortgage receiver)
shall succeed to such interest by reason of any such exercise or the expiration
or sooner termination of such ground lease, however caused, then such successor
may, upon notice and request to Tenant (which, in the case of a ground lease,
shall be within thirty (30) days after such expiration or sooner termination),
succeed to the interest of Landlord under this Lease, provided, however, that
such successor shall not: (i) be liable for any previous act or omission of
Landlord under this Lease; (ii) be subject to any offset, defense, or
counterclaim which shall theretofore have accrued to Tenant against Landlord;
(iii) have any obligation with respect to any security deposit unless it shall
have been paid over or physically delivered to such successor; or (iv) be bound
by any previous modification of this Lease or by any previous payment of Yearly
Rent for a period greater than one (1) month, made without such ground lessor’s
or mortgagee’s consent where such consent is required by applicable ground lease
or mortgage documents. In the event of such succession to the interest of the
Landlord — and notwithstanding that any such mortgage or ground lease may
antedate this Lease — the Tenant shall attorn to such successor and shall ipso
facto be and become bound directly to such successor in interest to Landlord to
perform and observe all the Tenant’s obligations under this Lease without the
necessity of the execution of any further instrument. Nevertheless, Tenant
agrees at any time and from time to time during the term hereof to execute a
suitable instrument in confirmation of Tenant’s agreement to attorn, as
aforesaid, subject to Landlord’s, mortgagee’s and ground lessor’s right to do so
for, on behalf and in the name of Tenant under certain circumstances, as
hereinafter provided.

 

-32-

 

 

(d)          The term “mortgage(s)” as used in this Lease shall include any
mortgage or deed of trust. The term “mortgagee(s)” as used in this Lease shall
include any mortgagee or any trustee and beneficiary under a deed of trust or
receiver appointed under a mortgage or deed of trust. The term “mortgagor(s)” as
used in this Lease shall include any mortgagor or any grantor under a deed of
trust.

 

(e)          Tenant hereby irrevocably constitutes and appoints Landlord or any
such mortgagee or ground lessor, and their respective successors in interest,
acting singly, Tenant’s attorney-in-fact to execute and deliver any such
certificate or instrument for, on behalf and in the name of Tenant, but only if
Tenant fails to execute, acknowledge and deliver any such certificate or
instrument within ten (10) days after Landlord or such mortgagee or such ground
lessor has made written request therefor.

 

(f)          Notwithstanding anything to the contrary contained in this Article
23, if all or part of Landlord’s estate and interest in the real property of
which the Premises are a part shall be a leasehold estate held under a ground
lease, then: (i) the foregoing subordination provisions of this Article 23 shall
not apply to any mortgages of the fee interest in said real property to which
Landlord’s leasehold estate is not otherwise subject and subordinate; and (ii)
the provisions of this Article 23 shall in no way waive, abrogate or otherwise
affect any agreement by any ground lessor (x) not to terminate this Lease
incident to any termination of such ground lease prior to its term expiring or
(y) not to name or join Tenant in any action or proceeding by such ground lessor
to recover possession of such real property or for any other relief.

 

(g)          In the event of any failure by Landlord to perform, fulfill or
observe any agreement by Landlord herein, in no event will the Landlord be
deemed to be in default under this Lease permitting Tenant to exercise any or
all rights or remedies under this Lease until the Tenant shall have given
written notice of such failure to any mortgagee (ground lessor and/or trustee)
of which Tenant shall have been advised and until a reasonable period of time
shall have elapsed following the giving of such notice, during which such
mortgagee (ground lessor and/or trustee) shall have the right, but shall not be
obligated, to remedy such failure.

 

24.         QUIET ENJOYMENT

 

Landlord covenants that if, and so long as, Tenant keeps and performs each and
every covenant, agreement, term, provision and condition herein contained on the
part and on behalf of Tenant to be kept and performed, Tenant shall quietly
enjoy the Premises from and against the claims of all persons claiming by,
through or under Landlord subject, nevertheless, to the covenants, agreements,
terms, provisions and conditions of this Lease and to the mortgages, ground
leases and/or underlying leases to which this Lease is subject and subordinate,
as hereinabove set forth.

 

Without incurring any liability to Tenant, Landlord may permit access to the
Premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshal or court officer entitled to, or reasonably purporting to be entitled
to, such access for the purpose of taking possession of, or removing, Tenant’s
property or for any other lawful purpose (but this provision and any action by
Landlord hereunder shall not be deemed a recognition by Landlord that the person
or official making such demand has any right or interest in or to this Lease, or
in or to the Premises), or upon demand of any representative of the fire,
police, building, sanitation or other department of the city, state or federal
governments.

 

-33-

 

 

25.         ENTIRE AGREEMENT-WAIVER-SURRENDER

 

25.1         Entire Agreement. This Lease and the Exhibits made a part hereof
contain the entire and only agreement between the parties and any and all
statements and representations, written and oral, including previous
correspondence and agreements between the parties hereto, are merged herein.
Tenant acknowledges that all representations and statements upon which it relied
in executing this Lease are contained herein and that the Tenant in no way
relied upon any other statements or representations, written or oral. Any
executory agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of this Lease in whole or in part unless such
executory agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought.

 

25.2         Waiver by Landlord. The failure of Landlord to seek redress for
violation, or to insist upon the strict performance, of any covenant or
condition of this Lease, or any of the Rules and Regulations promulgated
hereunder, shall not prevent a subsequent act, which would have originally
constituted a violation, from having all the force and effect of an original
violation. The receipt by Landlord of rent with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach. The failure
of Landlord to enforce any of such Rules and Regulations against Tenant and/or
any other tenant in the Building shall not be deemed a waiver of any such Rules
and Regulations. No provisions of this Lease shall be deemed to have been waived
by Landlord unless such waiver be in writing signed by Landlord. No payment by
Tenant or receipt by Landlord of a lesser amount than the monthly rent herein
stipulated shall be deemed to be other than on account of the stipulated rent,
nor shall any endorsement or statement on any check or any letter accompanying
any check or payment as rent be deemed an accord and satisfaction, and Landlord
may accept such check or payment without prejudice to Landlord’s right to
recover the balance of such rent or pursue any other remedy in this Lease
provided.

 

25.3         Surrender. No act or thing done by Landlord during the term hereby
demised shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such surrender shall be valid, unless in writing signed by
Landlord. No employee of Landlord or of Landlord’s agents shall have any power
to accept the keys of the Premises prior to the termination of this Lease. The
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of the Lease or a surrender of the Premises. In the
event that Tenant at any time desires to have Landlord underlet the Premises for
Tenant’s account, Landlord or Landlord’s agents are authorized to receive the
keys for such purposes without releasing Tenant from any of the obligations
under this Lease, and Tenant hereby relieves Landlord of any liability for loss
of or damage to any of Tenant’s effects in connection with such underletting.

 

26.         INABILITY TO PERFORM-EXCULPATORY CLAUSE

 

(a)          Except as provided in Articles 4.1 and 4.2 hereof, this Lease and
the obligations of Tenant to pay rent hereunder and perform all the other
covenants, agreements, terms, provisions and conditions hereunder on the part of
Tenant to be performed shall in no way be affected, impaired or excused because
Landlord is unable to fulfill any of its obligations under this Lease or is
unable to supply or is delayed in supplying any service expressly or impliedly
to be supplied or is unable to make or is delayed in making any repairs,
replacements, additions, alterations, improvements or decorations or is unable
to supply or is delayed in supplying any equipment or fixtures if Landlord is
prevented or delayed from so doing by reason of strikes or labor troubles or any
other similar or dissimilar cause whatsoever beyond Landlord’s reasonable
control, including but not limited to, governmental preemption in connection
with a national emergency or by reason of any rule, order or regulation of any
department or subdivision thereof of any governmental agency or by reason of the
conditions of supply and demand which have been or are affected by war,
hostilities or other similar or dissimilar emergency. In each such instance of
inability of Landlord to perform, Landlord shall exercise reasonable diligence
to eliminate the cause of such inability to perform.

 

-34-

 

 

(b)          Tenant shall neither assert nor seek to enforce any claim against
Landlord, or Landlord’s agents or employees, or the assets of Landlord or of
Landlord’s agents or employees, for breach of this Lease or otherwise, other
than against Landlord’s interest in the Building of which the Premises are a
part and in the uncollected rents, issues and profits thereof, and Tenant agrees
to look solely to such interest for the satisfaction of any liability of
Landlord under this Lease, it being specifically agreed that in no event shall
Landlord or Landlord’s agents or employees (or any of the officers, trustees,
directors, partners, beneficiaries, joint venturers, members, stockholders or
other principals or representatives, and the like, disclosed or undisclosed,
thereof) ever be personally liable for any such liability. This paragraph shall
not limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or to take any other action which shall not involve the
personal liability of Landlord to respond in monetary damages from Landlord’s
assets other than the Landlord’s interest in said real estate, as aforesaid. In
no event shall Landlord or Landlord’s agents or employees (or any of the
officers, trustees, directors, partners, beneficiaries, joint venturers,
members, stockholders or other principals or representatives and the like,
disclosed or undisclosed, thereof) ever be liable for consequential or
incidental damages. Without limiting the foregoing, in no event shall Landlord
or Landlord’s agents or employees (or any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives and the like, disclosed or undisclosed, thereof)
ever be liable for lost profits of Tenant.

 

(c)          Landlord shall not be deemed to be in default of its obligations
under the Lease unless Tenant has given Landlord written notice of such default,
and Landlord has failed to cure such default within thirty (30) days after
Landlord receives such notice or such longer period of time as Landlord may
reasonably require to cure such default. Except as otherwise expressly provided
in this Lease, in no event shall Tenant have the right to terminate the Lease
nor shall Tenant's obligation to pay Yearly Rent or other charges under this
Lease abate based upon any default by Landlord of its obligations under the
Lease.

 

27.         BILLS AND NOTICES

 

Any notice, consent, request, bill, demand or statement hereunder by either
party to the other party shall be in writing and, if received at Landlord’s or
Tenant’s address, shall be deemed to have been duly given when either delivered
or served personally or sent via overnight mail (via nationally recognized
courier) or mailed by first class mail postage paid certified or registered mail
return receipt requested, addressed to Landlord at its address as stated in
Exhibit 1 with a copy to Landlord, c/o Beal and Company, Inc., One Kendall
Square, Building 400, 2nd Floor, Cambridge, Massachusetts 02139; ATTN: General
Manager and a copy to Sherin and Lodgen LLP, 101 Federal Street, Boston,
Massachusetts 02110, ATTN: Robert M. Carney, and to Tenant at the Premises (or
at Tenant’s address as stated in Exhibit 1, if mailed prior to Tenant’s
occupancy of the Premises), and a copy to Edwards Wildman Palmer LLP, 111
Huntington Avenue, Boston, Massachusetts 02199, ATTN: Jonathan Lourie, or if any
address for notices shall have been duly changed as hereinafter provided, if
mailed as aforesaid to the part)' at such changed address. Either party may at
any time change the address or specify an additional address for such notices,
consents, requests, bills, demands or statements by delivering or mailing, as
aforesaid, to the other party a notice stating the change and setting forth the
changed or additional address, provided such changed or additional address is
within the United States.

 

If Tenant is a partnership, Tenant, for itself, and on behalf of all of its
partners, hereby appoints Tenant’s Service Partner, as identified on Exhibit i,
to accept service of any notice, consent, request, bill, demand or statement
hereunder by Landlord and any service of process in any judicial proceeding with
respect to this Lease on behalf of Tenant and as agent and attorney-in-fact for
each partner of Tenant.

 

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full thirty (30) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant. Tenant’s failure to make timely payment of any amounts indicated by such
bills and statements, whether for work done by Landlord at Tenant’s request,
reimbursement provided for by this Lease or for any other sums properly owing by
Tenant to Landlord, shall be treated as a default in the payment of rent, in
which event Landlord shall have all rights and remedies provided in this Lease
for the nonpayment of rent.

 

-35-

 

 

28.         PARTIES BOUND-SEIZING OF TITLE

 

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of Article 16 hereof
shall operate to vest any rights in any successor or assignee of Tenant and that
the provisions of this Article 28 shall not be construed as modifying the
conditions of limitation contained in Article 21 hereof.

 

If, in connection with or as a consequence of the sale, transfer or other
disposition of the real estate (land and/or Building, either or both, as the
case may be) of which the Premises are a part, Landlord ceases to be the owner
of the reversionary interest in the Premises, Landlord shall be entirely freed
and relieved from the performance and observance thereafter of all covenants and
obligations hereunder on the part of Landlord to be performed and observed, it
being understood and agreed in such event (and it shall be deemed and construed
as a covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord.

 

29.         MISCELLANEOUS

 

29.1         Separability. If any provision of this Lease or portion of such
provision or the application thereof to any person or circumstance is for any
reason held invalid or unenforceable, the remainder of the Lease (or the
remainder of such provision) and the application thereof to other persons or
circumstances shall not be affected thereby.

 

29.2         Captions, etc. The captions are inserted only as a matter of
convenience and for reference, and in no way define, limit or describe the scope
of this Lease nor the intent of any provisions thereof. References to “State”
shall mean, where appropriate, the Commonwealth of Massachusetts.

 

29.3         Broker. Landlord and Tenant each represents and warrants to the
other that it has not directly or indirectly dealt, with respect to the leasing
of space between one and other in the Building or the Land of which it is a part
(called “Building, etc.” in this Article 29.3) with any broker or had its
attention called to the Premises or other space to let in the Building, etc., by
anyone other than the broker, person or firm, if any, designated in Exhibit 1.
Tenant agrees to defend, exonerate and save harmless and indemnify Landlord and
anyone claiming by, through or under Landlord against any claims for a
commission arising out of the execution and delivery of this Lease or out of
negotiations between Landlord and Tenant with respect to the leasing of other
space in the Building, etc., provided that Landlord shall be solely responsible
for the payment of brokerage commissions to the broker, person or firm, if any,
designated in Exhibit 1, in accordance with a separate agreement. Landlord
agrees to defend, exonerate and save harmless and indemnify Tenant and anyone
claiming by, through or under Tenant against any claims for a commission arising
out of the execution and delivery of this Lease or out of negotiations between
Landlord and Tenant with respect to the leasing of other space in the Building.

 

29.4         Modifications. If in connection with obtaining financing for the
Building, a bank, insurance company, pension trust or other institutional lender
shall request reasonable modifications in this Lease as a condition to such
financing, Tenant will not withhold, delay or condition its consent thereto,
provided that such modifications do not increase the obligations of Tenant
hereunder or materially adversely affect the leasehold interest hereby created.

 

-36-

 

 

29.5         Arbitration. Any disputes relating to the provisions or obligations
contained in Articles 2.1, 18 and 20 of this Lease as to which a specific
provision for a reference to arbitration is made herein shall be submitted to
arbitration in accordance with the provisions of applicable state law (as
identified on Exhibit 1), as from time to time amended. Arbitration proceedings,
including the selection of an arbitrator, shall be conducted pursuant to the
rules, regulations and procedures from time to time in effect as promulgated by
the American Arbitration Association. Prior written notice of application by
either party for arbitration shall be given to the other at least ten (10) days
before submission of the application to the said Association’s office in the
City wherein the Building is situated (or the nearest other city having an
Association office), The arbitrator shall hear the parties and their evidence.
The decision of the arbitrator shall be binding and conclusive, and judgment
upon the award or decision of the arbitrator may be entered in the appropriate
court of law (as identified on Exhibit 1); and the parties consent to the
jurisdiction of such court and further agree that any process or notice of
motion or other application to the Court or a Judge thereof may be served
outside the State wherein the Building is situated by registered mail or by
personal service, provided a reasonable time for appearance is allowed. The
costs and expenses of each arbitration hereunder and their apportionment between
the parties shall be determined by the arbitrator in his award or decision. No
arbitrable dispute shall be deemed to have arisen under this Lease prior to the
expiration of the period of twenty (20) days after the date of the giving of
written notice by the party asserting the existence of the dispute together with
a description thereof sufficient for an understanding thereof.

 

29.6         Governing Law. This Lease is made pursuant to, and shall be
governed by, and construed in accordance with, the laws of the State wherein the
Building is situated and any applicable local municipal rules, regulations,
by-laws, ordinances and the like.

 

29.7         Assignment of Rents. With reference to any assignment by Landlord
of its interest in this Lease, or the rents payable hereunder, conditional in
nature or otherwise, which assignment is made to or held by a bank, trust
company, insurance company or other institutional lender holding a mortgage or
ground lease on the Building, Tenant agrees:

 

(a)          that the execution thereof by Landlord and the acceptance thereof
by such mortgagee and/or ground lessor shall never be deemed an assumption by
such mortgagee and/or ground lessor of any of the obligations of the Landlord
hereunder, unless such mortgagee and/or ground lessor shall, by written notice
sent to the Tenant, specifically otherwise elect; and

 

(b)          that, except as aforesaid, such mortgagee and/or ground lessor
shall be treated as having assumed the Landlord’s obligations hereunder only
upon foreclosure of such mortgagee’s mortgage or deed of trust or termination of
such ground lessor’s ground lease and the taking of possession of the demised
Premises after having given notice of its exercise of the option stated in
Article 23 hereof to succeed to the interest of the Landlord under this Lease.

 

29.8         Representation of Authority. By his or her execution hereof each of
the signatories on behalf of the respective parties hereby warrants and
represents to the other that he is duly authorized to execute this Lease on
behalf of such party. If Tenant is a corporation, Tenant hereby appoints the
signatory whose name appears below on behalf of Tenant as Tenant’s
attorney-in-fact for the purpose of executing this Lease for and on behalf of
Tenant.

 

29.9         Expenses Incurred by Landlord Upon Tenant Requests. Tenant shall,
upon demand, reimburse Landlord for all reasonable expenses, including, without
limitation, reasonable legal fees, incurred by Landlord in connection with all
requests by Tenant for consents, approvals or execution of collateral
documentation related to this Lease, including, without limitation, costs
incurred by Landlord in the review and approval of Tenant’s plans and
specifications in connection with proposed alterations to be made by Tenant to
the Premises, requests by Tenant to sublet the Premises or assign its interest
in the Lease, the execution by Landlord of estoppel certificates requested by
Tenant, and requests by Tenant for Landlord to execute waivers of Landlord’s
interest in Tenant’s property in connection with third party financing by
Tenant. Such costs shall be deemed to be additional rent under the Lease.

 

-37-

 

 

29.10         Survival. Without limiting any other obligation of the Tenant
which may survive the expiration or prior termination of the term of the Lease,
all obligations on the part of Tenant to indemnify, defend, or hold Landlord
harmless, as set forth in this Lease (including, without limitation, Tenant’s
obligations under Articles 13(d), 15.3, and 29.3) shall survive the expiration
or prior termination of the term of the Lease.

 

29.11         Hazardous Materials. Landlord and Tenant agree as follows with
respect to the existence or use of "Hazardous Material" in or on the Premises,
the Building or the Complex.

 

(a)          Tenant, at its sole cost and expense, shall comply with the
Emergency Planning and Community Right to Know Act (EPCRTKA) 42 U.S.C. §
11001-11050, and all other laws, statutes, ordinances, rules and regulations of
any local, state or federal governmental authority having jurisdiction
concerning environmental, health and safety matters (collectively,
"Environmental Laws"), including, but not limited to, any discharge into the
air, surface, water, sewers, soil or groundwater of any Hazardous Material (as
defined in Article 29.11(c)), whether within or outside the Premises within the
Complex. Tenant shall comply with all terms, conditions and guidelines contained
in the MWRA permit applicable to the Premises (which Tenant shall be obligated
to obtain) and agrees to further acknowledge such agreement to so comply in
writing upon request of Landlord. Notwithstanding the foregoing, nothing
contained in this Lease requires, or shall be construed to require, Tenant to
incur any liability related to or arising from environmental conditions (i) for
which the Landlord is responsible pursuant to the terms of this Lease, or (ii)
which existed within the Premises or the Complex prior to the date Tenant takes
possession of the Premises.

 

(b)          Tenant shall not cause or permit any Hazardous Material to be
brought upon, kept or used in or about the Premises or otherwise in the Complex
by Tenant, its agents, employees, contractors or invitees, without the prior
written consent of Landlord, except for Hazardous Materials which are typically
used in the operation of offices or laboratories, provided that such materials
are stored, used and disposed of in strict compliance with all applicable
Environmental Laws and with good scientific and medical practice. Within five
(5) days of Landlord’s request, Tenant shall provide Landlord with a list of all
Hazardous Materials, including quantities used and such other information as
Landlord may reasonably request, used by Tenant in the Premises or otherwise in
the Complex. Notwithstanding the foregoing, with respect to any of Tenant's
Hazardous Material which Tenant does not properly handle, store or dispose of in
compliance with all applicable Environmental Laws and good scientific and
medical practice, Tenant shall, upon written notice from Landlord, no longer
have the right to bring such material into the Premises, Building of which the
Premises is a part or the Complex until Tenant has demonstrated, to Landlord's
reasonable satisfaction, that Tenant has implemented programs to thereafter
properly handle, store or dispose of such material.

 

(c)          As used herein, the term "Hazardous Material" means any hazardous
or toxic substance, material or waste or petroleum derivative which is or
becomes regulated by any Environmental Law, specifically including live
organisms, viruses and fungi, medical waste, and so-called “biohazard”
materials. The term "Hazardous Material" includes, without limitation, any
material or substance which is (i) designated as a "hazardous substance"
pursuant to Section 1311 of the Federal Water Pollution Control Act (33 U.S.C.
Section 1317), (ii) defined as a “hazardous waste” pursuant to Section 1004 of
the Federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et
seq. (42 U.S.C. Section 6903), (iii) defined as a "hazardous substance" pursuant
to Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. Section 9601 et seq. (42 U.S.C. Section 9601), (iv)
defined as "hazardous substance" or "oil" under Chapter 21E of the General Laws
of Massachusetts, or (v) a so-called “biohazard” or medical waste, or is
contaminated with blood or other bodily fluids; and "Environmental Laws"
include, without limitation, the laws listed in the preceding clauses (i)
through (iv).

 

(d)          Any increase in the premium for necessary insurance on the Premises
or the Complex which arises from Tenant's use and/or storage of these Hazardous
Materials shall be solely at Tenant's expense. Tenant shall procure and maintain
at its sole expense such additional insurance as may be necessary to comply with
any requirement of any federal, state or local government agency with
jurisdiction.

 

-38-

 

 

(e)          Tenant hereby covenants and agrees to indemnify, defend and hold
Landlord harmless from any and all claims, judgments, damages, penalties, fines,
costs, liabilities or losses (collectively "Losses") which Landlord may
reasonably incur arising out of contamination of real estate, the Complex or
other property not a part of the Premises, which contamination arises as a
result of: (i) the presence of Hazardous Material in the Premises, the presence
of which is caused or permitted by Tenant, or (ii) from a breach by Tenant of
its obligations under this Article 29.11. This indemnification of Landlord by
Tenant includes, without limitation, reasonable costs incurred in connection
with any investigation of site conditions or any cleanup, remedial, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the Premises based upon the circumstances identified in
the first sentence of this Article 29.11(e). The indemnification and hold
harmless obligations of Tenant under this Article 29.11(e) shall survive any
termination of this Lease. Without limiting the foregoing, if the presence of
any Hazardous Material in the Building or otherwise in the Complex caused or
permitted by Tenant results in any contamination of the Premises, Tenant shall
promptly take all actions at its sole expense as are necessary to return the
Premises to a condition which complies with all Environmental Laws; provided
that Landlord's approval of such actions shall first be obtained, which approval
shall not be unreasonably withheld so long as such actions, in Landlord's
reasonable discretion, would not potentially have any materially adverse long-
term or short-term effect on the Premises, and, in any event, Landlord shall not
withhold its approval of any proposed actions which are required by applicable
Environmental Laws.

 

(f)          On or before the date that Tenant, and anyone claiming by, through
or under Tenant, vacates the Premises, and immediately prior to the time that
Tenant delivers the Premises to Landlord, Tenant shall:

 

(1)         Cause the Premises to be decommissioned in accordance with the
regulations of the U.S. Nuclear Regulatory Commission and/or the Massachusetts
Department of Public Health for the control of radiation, cause the Premises to
be released for unrestricted use by the Radiation Control Program of the
Massachusetts Department of Public Health for the control of radiation, and
deliver to Landlord the report of a certified industrial hygienist stating that
he or she has examined the Premises (including visual inspection, Geiger counter
evaluation and airborne and surface monitoring) and found no evidence that such
portion contains Hazardous Materials, as defined in this Article 29.11, or is
otherwise in violation of any Environmental Law, as defined in this Article
29.11 hereof.

 

(2)         Provide to Landlord a copy of its most current chemical waste
removal manifest and a certification from Tenant executed by an officer of
Tenant that no Hazardous Materials or other potentially dangerous or harmful
chemicals brought onto the Premises from and after the date that Tenant first
took occupancy of the Premises remain in the Premises.

 

29.12      Patriot Act.

 

Tenant represents and warrants to Landlord that:

 

(A)         Tenant is not in violation of any Anti-Terrorism Law

 

(B)         Tenant is not, as of the date hereof:

 

 (i)conducting any business or engaging in any transaction or dealing with any
Prohibited Person (as hereinafter defined), including the making or receiving of
any contribution of funds, goods or services to or for the benefit of any
Prohibited Person;

 

-39-

 

 

(ii)dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or

 

(iii)engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law; and

 

(C)         Neither Tenant nor any of its affiliates, officers, directors,
shareholders, members or lease guarantor, as applicable, is a Prohibited Person.

 

If at any time any of these representations becomes false, then it shall be
considered a material default under this Lease.

 

As used herein, "Anti-Terrorism Law" is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, and
Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them. As used herein "Executive Order No. 13224" is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism", as may be amended from time to time.
"Prohibited Person" is defined as (i) a person or entity that is listed in the
Annex to Executive Order No. 13224, or a person or entity owned or controlled by
an entity that is listed in the Annex to Executive Order No. 13224; (ii) a
person or entity with whom Landlord is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or (iii) a person or
entity that is named as a "specially designated national and blocked person" on
the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website, http://www.treas.gov/ofac/tl
lsdn.pdf or at any replacement website or other official publication of such
list. "USA Patriot Act" is defined as the "Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001" (Public Law 107-56), as may be amended from time to time.

 

29.13         Letter of Credit. In order to secure Tenant’s obligations to
Landlord under this Lease, Tenant shall deliver to Landlord, on the date that
Tenant executes and delivers the Lease to Landlord, an Irrevocable Standby
Letter of Credit ("Letter of Credit") which shall be (1) in the form attached
hereto as Exhibit 5, (2) issued by a bank reasonably acceptable to Landlord with
minimum assets of Ten Billion Dollars ($10,000,000,000.00), upon which
presentment may be made in Boston, Massachusetts, (3) in an amount equal to
Twenty-Six Thousand One Hundred and Twenty-Nine and 65/100 ($26,129.65) Dollars,
and (4) for a term of not less than one (1) year, subject to extension in
accordance with the terms of the Letter of Credit. Tenant shall, on or before
the date thirty (30) days prior to the expiration of the term of such Letter of
Credit, deliver to Landlord a new Letter of Credit satisfying the foregoing
conditions ("Substitute Letter of Credit") in lieu of the Letter of Credit then
being held by Landlord. Such Letter of Credit shall be automatically renewable
provided that if the issuer of such Letter of Credit gives notice of its
election not to renew such Letter of Credit for any additional period pursuant
thereto, Tenant shall be required to deliver a Substitute Letter of Credit
satisfying the conditions hereof, on or before the date thirty (30) days prior
to the expiration of the term of such Letter of Credit. Tenant agrees that it
shall from time to time, as necessary, whether as a result of a draw on the
Letter of Credit by Landlord pursuant to the terms hereof or as a result of the
expiration of the Letter of Credit then in effect, renew or replace the original
and any subsequent Letter of Credit so that a Letter of Credit, in the amount
required hereunder, is in effect throughout term of this Lease, including any
extensions thereof, or in the event that Tenant remains in possession of the
Premises following the expiration of the term, or if Tenant has obligations
hereunder to Landlord that remain unsatisfied following the expiration of the
term (as may be extended), and for six (6) months after the latest to occur of
the foregoing (i.e., the expiration of the term (as may be extended), the date
on which Tenant vacates and yields up the premises, etc.). If Tenant fails to
furnish such renewal or replacement at least 30 days prior to the stated
expiration date of the Letter of Credit then held by Landlord, Landlord may draw
upon such Letter of Credit and hold the proceeds thereof (and such proceeds need
not be segregated) as a security deposit pursuant to the terms of this Article
29.13.

 

-40-

 

 

In the event that Tenant is in default of its obligations under the Lease beyond
applicable notice and cure periods, then the Landlord shall have the right, at
any time after such event, without giving any further notice to Tenant, to draw
down from said Letter of Credit (Substitute Letter of Credit or Additional
Letter of Credit, as defined below, as the case may be) (a) the amount necessary
to cure such default or (b) if such default cannot reasonably be cured by the
expenditure of money, to exercise all rights and remedies Landlord may have on
account of such default, the amount which, in Landlord’s opinion, is necessary
to satisfy Tenant’s liability on account thereof. In the event of any such draw
by the Landlord, Tenant shall, within fifteen (15) business days of written
demand therefor, deliver to Landlord an additional Letter of Credit satisfying
the foregoing conditions ("Additional Letter of Credit"), except that the amount
of such Additional Letter of Credit shall be the amount of such draw. In
addition, in the event of a termination based upon the default of Tenant under
the Lease, or a rejection of the Lease pursuant to the provisions of the Federal
Bankruptcy Code, Landlord shall have the right to draw upon the Letter of Credit
(from time to time, if necessary) to cover the full amount of damages and other
amounts due from Tenant to Landlord under the Lease. Any amounts so drawn shall,
at Landlord’s election, be applied first to any unpaid rent and other charges
which were due prior to the filing of the petition for protection under the
Federal Bankruptcy Code. Tenant hereby covenants and agrees not to oppose,
contest or otherwise interfere with any attempt by Landlord to draw down from
said Letter of Credit including, without limitation, by commencing an action
seeking to enjoin or restrain Landlord from drawing upon said Letter of Credit.
Tenant also hereby expressly waives any right or claim it may have to seek such
equitable relief. In addition to whatever other rights and remedies it may have
against Tenant if Tenant breaches its obligations under this paragraph, Tenant
hereby acknowledges that it shall be liable for any and all damages which
Landlord may suffer as a result of any such breach.

 

Upon request of Landlord or any (prospective) purchaser or mortgagee of the
Building, Tenant shall, at its expense, cooperate with Landlord in obtaining an
amendment to or replacement of any Letter of Credit which Landlord is then
holding so that the amended or new Letter of Credit reflects the name of the new
owner of the Building or mortgagee, as the case may be.

 

To the extent that Landlord has not previously drawn upon any Letter of Credit,
Substitute Letter of Credit, Additional Letter of Credit or Security Proceeds
(collectively "Collateral") held by the Landlord, and to the extent that Tenant
is not otherwise in default of its obligations under the Lease as of the
termination date of the Lease, Landlord shall return such Collateral to Tenant
on the termination of the term of the Lease.

 

In no event shall the proceeds of any Letter of Credit be deemed to be a
prepayment of rent nor shall it be considered as a measure of liquidated
damages.

 

29.14         Parking. Commencing as of the Term Commencement Date and
continuing thereafter throughout the term of the Lease, the Landlord will make
available to Tenant four (4) monthly parking passes for use in the One Kendall
Square Garage (the “Garage”) which Landlord represents and warrants is owned in
fee by it. Subject to availability, Tenant shall have the option to obtain
additional parking passes on a month-to-month basis and otherwise subject to the
terms of this Section 29.14. Tenant shall have no right to sublet, assign, or
otherwise transfer said parking passes except in connection with an assignment
of this Lease or sublease of the Premises which is permitted pursuant to the
provisions of this Lease. Said parking passes shall be paid for by Tenant at the
then current prevailing rate in the Garage, as such rate may vary from time to
time; provided, however, in no event shall the rate increase in any given year
by more than 5% over the then current rate. The current rate for such passes as
of the Execution Date of this Lease is $225.00 per month. If, for any reason,
Tenant shall fail timely to pay the charge for said parking passes, Landlord
shall have the same rights against Tenant as Landlord has with respect to the
timely payment of Yearly Rent hereunder. Said parking passes will be on an
unassigned, non-reserved basis, and shall be subject to reasonable rules and
regulations from time to time in force. Tenant shall have the right, from time
to time upon at least thirty (30) days prior written notice to Landlord, to
surrender one or more of such parking passes, and upon such surrender, Tenant
shall have no further rights or obligations with respect to such surrendered
passes.

 

-41-

 

 

29.15      Tenant’s Option to Extend the Term of the Lease.

 

A.           On the conditions, which conditions Landlord may waive, at its
election, by written notice to Tenant at any time, that Tenant is not in default
of its covenants and obligations under the Lease, and that Enumeral Biomedical
Corporation, itself, or a transferee under Section 16.3 is occupying at least
fifty percent (50%) of the Premises then demised to Tenant, both as of the time
of option exercise and as of the commencement of the hereinafter described
additional term, Tenant shall have the option to extend the term of this Lease
for one (I) additional three (3) year term, such additional term commencing as
of December 1, 2015 and expiring as of November 30, 2018. Tenant may exercise
such option to extend by giving Landlord written notice on or before March 1,
2015. Upon the timely giving of such notice, the term of this Lease shall be
deemed extended upon all of the terms and conditions of this Lease, except that
Landlord shall have no obligation to construct or renovate the Premises and that
the Yearly Rent during such additional term shall be as hereinafter set forth.
If Tenant fails to give timely notice, as aforesaid, Tenant shall have no
further right to extend the term of this Lease, time being of the essence of
this Article 29.15. If Tenant fails to timely exercise its rights hereunder,
then within seven (7) days of Landlord’s request therefor, Tenant shall execute
and deliver to Landlord a certification, in recordable form, confirming the
Tenant’s failure to exercise (or waiver of) such right, and Tenant’s failure to
so execute and deliver such certification shall (without limiting Landlord’s
remedies on account thereof) entitle Landlord to execute and deliver to any
third party, and record, an affidavit confirming the failure or waiver, which
affidavit shall be binding on Tenant and may be conclusively relied on by third
parties.

 

B.           Yearly Rent. The Yearly Rent during the additional term shall be
based upon the Fair Market Rental Value, as defined in Article 29.16, as of the
commencement of the additional term, of the Premises then demised to Tenant.

 

C.           Tenant shall have no further option to extend the term of the Lease
other than the one (1) additional three (3) year term herein provided.

 

D.           Notwithstanding the fact that, upon Tenant's exercise of the herein
option to extend the term of the Lease, such extension shall be self executing,
as aforesaid, the parties shall promptly execute a lease amendment reflecting
such additional term after Tenant exercises the herein option, except that the
Yearly Rent payable in respect of such additional term may not be set forth in
said amendment. Subsequently, after such Yearly Rent is determined, the parties
shall execute a written agreement confirming the same. The execution of such
lease amendment shall not be deemed to waive any of the conditions to Tenant's
exercise of its rights under this Article 29.15, unless otherwise specifically
provided in such lease amendment.

 

29.16      Definition of Fair Market Rental Value.

 

A.           "Fair Market Rental Value" shall be computed as of the date in
question at the then current Yearly Rent, including provisions for subsequent
increases and other adjustments for leases or agreements to lease then currently
being negotiated, or executed in comparable space located in the Complex, or if
no such leases or agreements to lease are then currently being negotiated or
executed in the Complex, the Fair Market Rental Value shall be determined by
reference to leases or agreements to lease then currently being negotiated or
executed for comparable space located elsewhere in first-class office buildings
located in East Cambridge, Massachusetts. In determining Fair Market Rental
Value, all relevant factors shall be taken into account and given effect,
including, without limitation: size, location and condition of Premises, lease
term, including renewal options, tenant’s obligations with respect to operating
expenses and taxes, tenant improvement allowances, condition of building, and
services and amenities provided by the Landlord.

 

-42-

 

 

B.           Dispute as to Fair Market Rental Value:

 

Landlord shall initially designate Fair Market Rental Value and Landlord shall
furnish data in support of such designation. If Tenant disagrees with Landlord's
designation of a Fair Market Rental Value, Tenant shall notify Landlord, by
written notice given within thirty (30) days after Tenant has been notified of
Landlord's designation, of its disagreement whereupon the parties shall
negotiate in good faith to arrive at a mutually agreeable Fair Market Rental
Value. If the parties are unable to agree within thirty (30) days after Tenant’s
notice to Landlord, the parties shall submit such Fair Market Rental Value to
arbitration. Fair Market Rental Value shall be submitted to arbitration as
follows: Fair Market Rental Value shall be determined by impartial arbitrators,
one to be chosen by the Landlord, one to be chosen by Tenant, and a third to be
selected, if necessary, as below provided. The unanimous written decision of the
two first chosen, without selection and participation of a third arbitrator, or
otherwise, the written decision of a majority of three arbitrators chosen and
selected as aforesaid, shall be conclusive and binding upon Landlord and Tenant.
Landlord and Tenant shall each notify the other of its chosen arbitrator within
ten (10) days following the call for arbitration and, unless such two
arbitrators shall have reached a unanimous decision within thirty (30) days
after their designation, they shall so notify the President of the Boston Bar
Association (or such organization as may succeed to said Boston Bar Association)
and request him or her to select an impartial third arbitrator. All arbitrators
shall have at least ten (10) years of professional experience as an office
building owner, real estate manager or real estate broker dealing with like
types of properties, to determine Fair Market Rental Value as herein defined.
Such third arbitrator and the first two chosen shall, subject to commercial
arbitration rules of the American Arbitration Association, hear the parties and
their evidence and render their decision within thirty (30) days following the
conclusion of such hearing and notify Landlord and Tenant thereof. Landlord and
Tenant shall bear the expense of the third arbitrator (if any) equally. The
decision of the arbitrators shall be binding and conclusive, and judgment upon
the award or decision of the arbitrators may be entered in the appropriate court
of law (as identified on Exhibit 1); and the parties consent to the jurisdiction
of such court and further agree that any process or notice of motion or other
application to the Court or a Judge thereof may be served outside the
Commonwealth of Massachusetts by registered mail or by personal service,
provided a reasonable time for appearance is allowed. If the dispute between the
parties as to a Fair Market Rental Value has not been resolved before the
commencement of Tenant's obligation to pay rent based upon such Fair Market
Rental Value, then Tenant shall pay Yearly Rent and other charges under the
Lease in respect of the Premises in question based upon the Fair Market Rental
Value designated by Landlord until either the agreement of the parties as to the
Fair Market Rental Value, or the decision of the arbitrators, as the case may
be, at which time Tenant shall pay any underpayment of rent and other charges to
Landlord, or Landlord shall refund any overpayment of rent and other charges to
Tenant.

 

[signatures appear on next page]

 

-43-

 

 

IN WITNESS WHEREOF the parties hereto have executed this Indenture of Lease in
multiple copies, each to be considered an original hereof, as a sealed
instrument on the day and year noted in Exhibit 1 as the Execution Date.

 

LANDLORD:   TENANT:       RB KENDALL FEE, LLC   ENUMERAL BIOMEDICAL CORP.      
By: /s/ Robert L. Beal   By: /s/ Arthur Tinkelenberg Name:  Robert L. Beal  
(Name) Arthur Tinkelenberg Title:   Its Authorized Signatory   (Title) President
& CEO     Hereunto Duly Authorized

 

IF TENANT IS A CORPORATION, A SECRETARY’S OR CLERK’S CERTIFICATE OF THE
AUTHORITY AND THE INCUMBENCY OF THE PERSON SIGNING ON BEHALF OF TENANT SHOULD BE
ATTACHED.

 

-44-

 

 

EXHIBIT 2

LEASE PLAN

 

[pg51.jpg] 

 

-45-

 

 

EXHIBIT 2A

TENANT’S WORK LETTER

 

THIS WORK LETTER (the “Work Letter”) is attached to and made part, of that
certain Lease (the “Lease”) by and between RB BEAL KENDAL FEE, LLC (“Landlord”)
and ENUMERAL BIOMEDICAL CORPORATION (“Tenant”). The terms, definitions, and
other provisions of the Lease are hereby incorporated into this Work Letter by
reference as if set forth in full. Capitalized terms used herein but not defined
in this Work Letter shall have the meanings set forth in the Lease. In
connection with the execution of the Lease, Landlord and Tenant hereby agree as
follows

 

1.          Tenant’s Work. Tenant, at its sole cost and expense, but subject to
the Improvement Allowance (as defined below), shall cause the Substantial
Completion (as defined below) of the leasehold improvement work necessary to
prepare the Premises for the use and occupancy by Tenant (with the exception of
Landlord’s Work as defined in the Lease) in accordance with Tenant’s Plans (as
defined below) (“Tenant’s Work”). All construction work and installations
conducted in connection with Tenant’s Work shall be done in a good and
workmanlike manner with new, first-class materials and finishes equal to or
better than Building standard construction materials and finishes, in a
lien-free manner and in compliance with all local, state and federal
requirements, and all requirements of public authorities and insurance bodies
related to, or arising out of the performance of, such construction work and the
terms and conditions of this Work Letter (and applicable provisions of the
Lease).

 

2.          Plans for the Tenant’s Work; Contractor Approval. Tenant’s Work
shall be in conformity with plans and specifications submitted to and approved
by Landlord, and constructed by a contractor approved by Landlord, in accordance
with the following provisions:

 

a.           On or before the date that is seven (7) days after the Execution
Date of this Lease, Tenant shall prepare and submit to Landlord for its approval
two (2) sets of fully dimensioned scale plans and specifications (suitable for
submission with a building permit application) for Tenant’s Work (including
plans, elevations, critical sections and details and as otherwise provided in
the Lease) (“Tenant’s Plans”). Tenant’s Plans shall be prepared by a licensed
architect and where appropriate, mechanical, electrical and structural
engineers, reasonably approved by Landlord. “Tenant’s Contractor” and “Tenant’s
Architect” shall be subject to Landlord’s reasonable approval. Throughout the
approval process for Tenant’s Plans, Tenant shall use commercially reasonable
and diligent efforts to cooperate with Landlord and/or Landlord’s architect or
engineer in responding to questions or requests for information or submissions
regarding Tenant’s design requirements for the Tenant’s Work. Landlord’s
approval of Tenant’s Plans (or any requested modification, amendment or
alteration thereto) shall not be unreasonably withheld, conditioned or delayed
so long as such plans do not (i) require any modification to any existing
permits and approvals obtained by Landlord in connection with the Building, (ii)
involve changes to structural components of the Building nor involve any
material floor or exterior wall penetrations, or (iii) not require any material
modifications of the Building’s mechanical, electrical, plumbing, fire or
life-safety systems. All construction work done by or on behalf of Tenant, on or
to the Premises (including the Tenant’s Work) causing roof penetrations shall,
at Landlord’s request, be performed by or supervised by Landlord’s roofing
contractor, or by a contractor otherwise approved by Landlord, and at Tenant's
expense, in such a way so as to not void any roof warranties or guaranties,
provided the amount charged by such contractor for such work is competitive to
the amount that would be charged by other reputable contractors performing the
same scope of work.

 

-46-

 

 

b.           Within seven (7) business days after receipt of Tenant’s Plans
(unless the response reasonably requires a longer time), Landlord shall return
one set of prints thereof with Landlord’s approval and/or required modifications
noted thereon. Landlord shall also identify any components of Tenant’s Work
which Landlord will require to be removed at the expiration of the Term or
earlier termination of the Lease. If Landlord has approved Tenant’s Plans
subject to modifications, such modifications shall be deemed to be acceptable to
and approved by Tenant unless Tenant shall prepare and resubmit revised plans
for further consideration by Landlord within seven (7) business days. If
Landlord has required modifications without approving Tenant’s Plans, Tenant
shall prepare and resubmit revised drawings within seven (7) business days for
consideration by Landlord. All revised plans shall be submitted, with changes
highlighted, and Landlord shall approve or disapprove such revised drawings
within five (5) business days following receipt of the same. The foregoing
submission process shall continue until Landlord has approved Tenant’s Plans and
upon such approval, the approved plans shall constitute the “Tenant’s Plans.”
Any approval granted by Landlord hereunder shall be granted solely for the
benefit of Landlord, and neither Tenant nor any third party shall have the right
to rely upon Landlord’s approval of any of the Tenant’s Plans for any other
purpose whatsoever and Landlord assumes no responsibility whatsoever, and shall
not be liable, for the manufacturer’s, architect’s, or engineer’s design or
performance of any structural, mechanical, electrical, or plumbing systems or
equipment of Tenant relating to the Tenant’s Work or Tenant’s Plans. Without
limiting the foregoing, Tenant shall be responsible for all elements of the
design of Tenant’s Work (including, without limitation, the compliance of the
Tenant’s Work and Tenant’s Plans with local, state and federal requirements,
functionality of design, the structural integrity of the design, the
configuration of the Premises,, and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of the Tenant’s Plans shall
in no event relieve Tenant of the responsibility therefor. Notwithstanding the
time periods permitted for either party’s review of Tenant’s Plans, both parties
agree to use reasonable efforts to complete such review as soon as practical.

 

c.           Upon Landlord’s approval of Tenant’s Plans, Tenant shall not
materially modify, amend or alter Tenant’s Plans without Landlord’s prior
written approval during the construction process and (unless the response
reasonably requires a longer time), Landlord shall respond within five (5)
business days to Tenant’s request. Any material changes in the Tenant’s Work
from Tenant’s Plans as approved by Landlord shall be subject to Landlord’s prior
written approval. Any deviation (other than immaterial changes that do not
affect the quality or nature of the improvements or require an alteration in any
Building mechanical, electrical, plumbing, fire or life-safety systems or
Landlord’s permits and approvals) in construction from the design specifications
and criteria set forth in Tenant’s Plans as approved by Landlord shall, at
Landlord’s election, constitute a default for which Landlord may, after any
applicable grace period, elect to exercise the remedies available in the event
of default under the provisions of this Lease, unless such default is cured in
accordance with and in the time periods set forth in the Lease.

 

d.           Tenant’s Plans shall include detailed drawings and specifications
for the design and installation of Tenant’s fire alarm and security system(s)
for the Premises. Such system(s) shall meet all appropriate building code
requirements, and the fire alarm and security systems shall, at Tenant’s
expense, be integrated into, and in operational harmony with, Landlord’s fire
alarm and security systems for the Building. Unless otherwise authorized or
approved by Landlord in writing, Landlord’s electrical contractor and/or fire
alarm contractor shall, at Tenant’s expense, make all final connections between
Tenant’s and Landlord’s fire alarm and security systems, provided the amount
charged by such contractor for such work is competitive to the amount that would
be charged by other reputable contractors performing the same scope of work.
Tenant shall ensure that all work performed on the fire alarm and security
system(s) shall be coordinated at the job site with the Landlord’s
representative.

 

e.           Upon the deliveiy of the Premises to Tenant and after final
approval of Tenant’s Plans by Landlord, Tenant shall proceed to commence and
diligently complete construction of Tenant’s Work in accordance with Tenant’s
Plans and this Work Letter. Tenant’s contractors and subcontractors shall be
licensed and be acceptable to and approved in writing by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed, and shall,
at Landlord’s option, be subject to administrative supervision by Landlord , at
Landlord’s sole cost and expense, in their use of the Building. Tenant shall
furnish to Landlord a copy of the executed contract and applicable detailed cost
schedule (and applicable back-up material as reasonably requested by Landlord)
between Tenant and Tenant’s Contractor covering all of Tenant’s obligations
under this Work Letter. Tenant shall use commercially reasonable efforts to
cause such work to be performed in as efficient a manner as is commercially
reasonable. Tenant shall indemnity Landlord from and reimburse Landlord on
demand for the cost of repairing any damage to the Building caused by Tenant or
its contractors during performance of the Tenant’s Work. Tenant’s Contractor(s)
shall conduct their work and employ labor in such manner as to maintain
harmonious labor relations and to coordinate their activities with Landlord’s
contractors so as not to interfere with Landlord or any other tenant or occupant
of the Building. Any work to be performed outside of the Premises shall be
coordinated with Landlord, and shall be subject to reasonable scheduling
requirements of Landlord.

 

-47-

 

 

f.            Tenant acknowledges that it has engaged (or shall engage) its
architects and contractors and Tenant shall be solely responsible for the
actions and omissions of its architects and contractors or for delays caused by
its architects or contractors. Landlord’s approval of any of Tenant’s architects
or contractors and of any documents prepared by any of them, including but not
limited to Tenant’s Plans, shall not be for the benefit of Tenant or any third
party or be construed as a representation or warranty as to the suitability or
legal compliance of same, and Landlord shall have no duty to Tenant or to any
third parties for the actions or omissions of Tenant’s architects or
contractors. Tenant shall indemnify and hold harmless Landlord against any and
all losses, costs, damages, claims and liabilities arising from the actions or
omissions of Tenant’s architects and contractors,

 

g.           Notwithstanding anything to the contrary contained in this Exhibit
of this Lease, Landlord agrees that Tenant shall not be required to remove any
of Tenant’s Work completed in accordance with Landlord approved Tenant Plans
upon the expiration or earlier termination of this Lease.

 

3.          Permits and Approvals. Tenant shall obtain all building and other
permits and approvals necessary to perform the construction and installation of
the Tenant’s Work prior to the commencement of such work. The Tenant’s Work
shall not (a) require any modification to any existing permits and approvals
obtained by Landlord in connection with the Building, (b) not involve changes to
structural components of the Building nor involve any floor, or exterior wall
penetrations unless approved by Landlord, or (c) not require any material
modifications of the Building’s mechanical, electrical, plumbing, fire or
life-safety systems unless approved by Landlord,

 

4.          Prior to Commencing the Tenant’s Work. Prior to commencing the
Tenant’s Work, Tenant shall deliver to Landlord (in addition to any other
requirements under the Lease) the following:

 

a.           The address of Tenant’s Contractor(s), and the names of the primary
subcontractors Tenant’s Contractor intends to engage for the construction of the
Tenant’s Work and Notices of Identification from each such entity pursuant to
M.G.L. c.254, §4.

 

b.           The estimated commencement date of construction and the estimated
date of completion of Tenant’s Work, including fixturization.

 

c.           Certificates or policies of insurance evidencing that Tenant and
Tenant’s Contractor(s) have in effect (and shall maintain at all times during
the course of the construction of Tenant’s Work hereunder) the insurance
coverages required under the Lease.

 

d.           An executed copy of the applicable building permit(s) for such
work.

 

5.          Temporary Connections: Trash: Other Costs. During the construction
of the Tenant’s Work, Landlord shall provide and pay for connections for all
utilities brought to the Premises, if required. Trash removal relating to the
Tenant’s Work will be done continually at Tenant’s sole cost and expense. No
trash, or other debris, or other waste may be deposited at any time outside the
Premises or Building by Tenant or its contractor. If so, Landlord may remove it
at Tenant’s expense, which expense shall equal the cost of removal plus twenty
percent (20%) of such costs. Tenant shall be responsible for paying such costs
and expenses relating to testing or re-setting Building systems as may be
required during construction and for ensuring that Tenant’s Contractors,
subcontractors and their respective employees do not park in tenant or Building
parking facilities.

 

-48-

 

 

6.          Storage: Release and Indemnity: MSDS. Storage of Tenant’s
contractors’ construction materials, tools and equipment shall be confined
within the Premises in an area or areas designated by Landlord, and in no event
shall any materials or debris be stored outside of the Premises or Building. To
the extent Tenant’s equipment, fixtures, furniture, furnishings or other
materials are stored or installed in the Premises prior to the Term Commencement
Date by Tenant or its agents, Tenant hereby releases Landlord for any and all
liability therefor and agrees to indemnify and hold Landlord harmless from and
against any and all liability, loss, claim, cause of action, damages, cost or
expense arising out of or in connection with loss or damage or destruction of
any such equipment, fixtures, furnishings or other materials, unless such loss,
damage or destruction is caused by the negligence or willful misconduct of
Landlord or its agents. Tenant shall cause its contractors to provide Landlord
with Material Safety Data Sheets (MSDS) for all chemicals and substances they
propose to use on, at, in or about the Premises, which use shall be subject to
the reasonable approval of Landlord.

 

7.          Performance of Tenant’s Work. Tenant shall take all reasonably
necessary measures to maintain harmonious labor relations at the Building and to
ensure that Tenant’s Contractor (and subcontractors) and any contractors
utilized by Landlord or other tenants of the Building cooperate in all
commercially reasonable ways. In addition, if construction during normal
construction hours unreasonably and materially disturbs other tenants in the
Building, in Landlord’s reasonable discretion, Landlord may require Tenant to
stop performance of those portions of Tenant’s Work so disturbing other tenants
during normal construction hours and to perform the same after normal
construction hours.

 

8.          Substantial Completion. As used herein the term “Substantial
Completion” or “substantially complete” shall mean that the applicable work
(i.e., the Tenant’s Work or Landlord’s Work) shall have been completed in
accordance with the requirements of the Lease except for details of
construction, decoration and mechanical adjustments which are minor in character
and, in the case of Landlord’s Work, the non-completion of which do not
unreasonably interfere with the construction of Tenant’s Work (collectively,
“punchlist items”) and (ii) that, in the case of Tenant’s Work, a certificate of
occupancy (temporary or permanent) or a fully-signed off building permit for the
Premises issued by the City of Cambridge (the “Certificate of Occupancy”)
permitting the use of the Premises is available or has been issued, and that
such work is otherwise substantially complete but the Certificate of Occupancy
cannot be issued because the other party’s work is not substantially complete.

 

9.          Upon Completion. Upon completion of the Tenant’s Work, Tenant shall
furnish Landlord:

 

a.           Certificate of Occupancy issued by the City of Cambridge and other
governmental approvals, if any, necessary to permit occupancy of the Premises
for the Permitted Uses.

 

b.           A notarized affidavit from Tenant’s contractor(s) that all amounts
due for work done and materials furnished in completing Tenant’s Work have been
paid.

 

c.           Final releases of liens satisfactory in form and substance to
Landlord from all contractors, subcontractors or material suppliers that have
been involved in the performance of the Tenant’s Work.

 

d.           two (2) complete sets of as-built plans (one (1) reproducible CAD
file) and specifications covering all of the Tenant’s Work, including
architectural, electrical, and plumbing, with a list and description of all work
performed by the contractors, subcontractors, and material suppliers, with all
changes or modifications listed thereon.

 

10.         Damage to Base Building. Tenant shall also be responsible for the
cost of any alterations to the Building required as a result of the Tenant’s
Work. Any damage to the existing finishes of the Building shall be patched and
repaired by Tenant, at its expense, and all such work shall be done to
Landlord’s reasonable satisfaction. If any patched and painted area does not
match the original surface, then the entire surface shall be repainted at
Tenant’s expense. Tenant agrees to indemnify and hold harmless Landlord, its
agents, and employees from and against any and all costs, expenses, damage,
loss, or liability, including, but not limited to, reasonable attorneys’ fees
and costs, which arise out of, is occasioned by, or is in any way attributable
to the build-out of the Premises by Tenant pursuant to this Work Letter.

 

-49-

 

 

11.         Payment of Costs for Tenant’s Work; Improvement Allowance. Subject
to the Improvement Allowance set forth herein, Tenant shall pay all of the costs
and expenses of the Tenant’s Work (which cost shall include, without limitation,
the costs of construction, the cost of permits and permit expediting, and all
architectural and engineering services obtained by Tenant in connection
therewith). Landlord will provide Tenant an allowance (the “Improvement
Allowance”) up to a maximum of $47,820.00 ($10,00 per square foot of Rentable
Area of the Premises). The Improvement Allowance shall be utilized for so-called
“hard” costs and building improvements to the Premises pursuant to Tenant’s
Plans, for so-called “soft” costs limited to architectural and design costs and
construction management fees (if any) and expressly not used towards portable
fixtures, trade equipment, furnishings, office furniture, wiring and other
special purpose items and equipment). So long as Tenant is not in default of the
Lease beyond any applicable notice and cure period, payment of the Improvement
Allowance shall be paid by Landlord to Tenant in one (1) lump sum payment based
upon a request for payment submitted by Tenant upon the completion of Tenant’s
Work. Such request for payment shall be accompanied by a written certification
satisfactory to Landlord by Tenant’s Architect that all work has been completed,
along with the applicable items required under Section 9, above, along with any
other support documentation reasonably required by Landlord in connection
therewith, provided, however, that the Improvement Allowance (or a suitable
portion thereof) may not be released by Landlord if any liens, notices of
contract or similar instruments relating to Tenant’s Work exist or appear in the
record title to the Building or Complex. Any and all costs for the construction
of the Premises above the Improvement Allowance shall be paid by Tenant to the
applicable contractors, subcontractors, and material suppliers. Landlord
reserves the right to make any payment (or portion thereof) of the Improvement
Allowance payable jointly to Tenant and its general contractor (or subcontractor
or supplier) or directly to such contractor, subcontractor or supplier. Landlord
shall be entitled to deduct from the Improvement Allowance the construction
management fee, to the extent applicable, and all direct, out-of-pocket expenses
incurred by Landlord in reviewing and approving the Tenant’s Plans.

 

12.         Punchlist. In or within seven (7) business days of Substantial
Completion of the Tenant’s Work, the parties shall schedule a meeting(s) to
jointly inspect the Premises and the Tenant’s Work in order to identify those
incomplete items or unfinished details that will be part of the punchlist for
the Tenant’s Work. Such punchlist items shall be completed by Tenant’s
Contractor as soon as practicable thereafter and in any event not later than
thirty (30) days following the completion of the punchlist (except for such
item(s) that by its nature or due to circumstances beyond the reasonable control
of the party charged with doing such work, cannot be completed within such 30
day period).

 

-50-

 

 

EXHIBIT 3

PLAN OF COMPLEX

 

 [pg57.jpg]

  

-51-

 

 

EXHIBIT 4

TERM COMMENCEMENT DATE AGREEMENT

 

__________________ (“Tenant”) hereby certifies that it has entered into a lease
with RB KENDALL FEE, LLC (“Landlord”) dated ________________, 20__ [, as amended
by ________________ dated _________, 20 ___,] and verifies the following
information as of the _____ day of ________________, 200 __:

  

Address of Building: Building ____, One Kendall Square, Cambridge, MA 02139    
Number of Rentable Square Feet in Premises: _________ r.s.f.     Term
Commencement Date: __________________, 20__     Rent Commencement Date:
__________________, 20__     Lease Termination Date: __________________, 20__  
  Tenant’s Proportionate Common Share: ___%     Tenant’s Proportionate Building
Share: ___%

 

Tenant acknowledges and agrees that all improvements Landlord is obligated to
make to the Premises, if any, have been completed to Tenant’s satisfaction, that
Tenant has accepted possession of the Premises, and that as of the date hereof,
there exist no offsets or defenses to the obligations of Tenant under the Lease.

 

TENANT:   LANDLORD:               RB KENDALL FEE, LLC         By:     By: /s/
Robert L. Beal Name:     Name: Robert L. Beal Title:     Title: Its Authorized
Signatory Hereunto duly authorized    

 

-52-

